 



Exhibit 10.22

(ISMA LOGO) [w97142w9714207.gif]

     
Public Securities Association
  Rigistrasse 60,
40 Broad Street, New York, NY 1004-2373
  P.O. Box 169,

  CH-8033 Zurich

GLOBAL MASTER REPURCHASE AGREEMENT

Dated as of February 19, 2004

GROSS PAYING SECURITIES

GLOBAL MASTER REPURCHASE AGREEMENT

This agreement is to be used for repos or reverse repos and buy/sell backs of
securities
other than equities, U.S. Treasury instruments and Net Paying Securities

     
BETWEEN:
  <“PARTY A”>
 
   

     CITIGROUP GLOBAL MARKETS INC. AS AGENT FOR

     CITIGROUP GLOBAL MARKETS LIMITED
 
   
AND
  <“PARTY B”>
 
   

     CAPITALSOURCE FINANCE LLC



1.   APPLICABILITY



(a)   From time to time the parties hereto may enter into transactions in which
one party, acting through a Designated Office, (“Seller”) agrees to sell to the
other, acting through a Designated Office, (“Buyer”) securities and financial
instruments (“Securities”) (other than equities, U.S. Treasury instruments and
Net Paying Securities) against the payment of the purchase price by Buyer to
Seller, with a simultaneous agreement by Buyer to sell to Seller Securities
equivalent to such Securities at a date certain or on demand against the payment
of the purchase price by Seller to Buyer.



(b)   Each such transaction (which may be a repurchase transaction (“Repurchase
Transaction”) or a buy and sell back transaction (“Buy/Sell Back Transaction”))
shall be referred to herein as a “Transaction” and shall be governed by this
Agreement, including any supplemental terms or conditions contained in Annex I
hereto, unless otherwise agreed in writing. If this Agreement may be applied to
Buy/Sell Back Transactions, this shall be specified in Annex I, and the
provisions of Annex III shall apply to such Buy/Sell Back Transactions. If
Transactions are to be effected under this Agreement by either party as an
agent, this shall be specified in Annex I, and the provisions of Annex IV shall
apply to such Agency Transactions.

 



--------------------------------------------------------------------------------



 



2.   DEFINITIONS



(a)   “Act of Insolvency” shall occur with respect to any party hereto upon:



  (i)   its making a general assignment for the benefit of, or entering into a
re-organisation, arrangement, or composition with creditors; or     (ii)   its
admitting in writing that it is unable to pay its debts as they become due; or  
  (iii)   its seeking, consenting to or acquiescing in the appointment of any
trustee, administrator, receiver or liquidator or analogous officer of it or any
material part of its property; or     (iv)   the presentation or filing of a
petition in respect of it (other than by the counterparty to this Agreement in
respect of any obligation under this Agreement) in any court or before any
agency alleging or for the bankruptcy, winding-up or insolvency of such party
(or any analogous proceeding) or seeking any reorganisation, arrangement,
composition, re-adjustment, administration, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such petition
(except in the case of a petition for winding-up or any analogous proceeding, in
respect of which no such 30 day period shall apply) not having been stayed or
dismissed within 30 days of its filing; or     (v)   the appointment of a
receiver, administrator, liquidator or trustee or analogous officer of such
party or over all or any material part of such party’s property; or     (vi)  
the convening of any meeting of its creditors for the purposes of considering a
voluntary arrangement as referred to in section 3 of the Insolvency Act 1986 (or
any analogous proceeding);

(b) “Agency Transaction”, the meaning specified in paragraph 1 of Annex IV
hereto;

(c) “Base Currency”, the currency indicated in Annex I hereto;

(d) “Business Day”:



  (i)   in relation to the settlement of any Transaction which is to be settled
through Cedel or Euroclear, a day on which Cedel or, as the case may be,
Euroclear is open to settle business in the currency in which the Purchase Price
and the Repurchase Price are denominated;     (ii)   in relation to the
settlement of any Transaction which is to be settled through a settlement system
other than Cedel or Euroclear, a day on which that settlement system is open to
settle such Transaction;     (iii)   in relation to any delivery of Securities
not falling within (i) or (ii) above, a day on which banks are open for business
in the place where delivery of the relevant Securities is to be effected; and  
  (iv)   in relation to any obligation to make a payment not falling within
(i) or (ii) above, a day other than a Saturday or a Sunday on which banks are
open for business in the principal financial centre of the country of which the
currency in which the payment is denominated is the official currency and, if
different, in the place where any account designated by the parties for the
making or receipt of the payment is situated (or, in the case of ECU, a day on
which ECU clearing operates);



(e)   “Cash Margin”, a cash sum paid to Buyer or Seller in accordance with
paragraph 4;



(f)   “Cedel”, Cedel Bank, societe anonyme;



(g)   “Confirmation”, the meaning specified in paragraph 3(b);



(h)   “Contractual Currency”, the meaning specified in paragraph 7(a);



(i)   “Defaulting Party”, the meaning specified in paragraph 10;



(j)   “Default Market Value” with respect to any Securities on any date:

2



--------------------------------------------------------------------------------



 



  (i)   in the case of Securities to be delivered to the Defaulting Party,



  (aa)   if the non-Defaulting Party has between the occurrence of the relevant
Event of Default and the Default Valuation Time (as defined below) sold
Securities forming part of the same issue and being of an identical type and
description to those Securities and in substantially the same amount as those
Securities, the net proceeds of sale (after deducting all reasonable costs, fees
and expenses incurred in connection therewith) and     (bb)   failing such sale
before the Default Valuation Time, the Market Value of such Securities at the
Default Valuation Time;



  (ii)   in the case of Securities to be delivered by the Defaulting Party,



  (aa)   if the non-Defaulting Party has between the occurrence of the relevant
Event of Default and the Default Valuation Time purchased Securities forming
part of the same issue and being of an identical type and description to those
Securities and in substantially the same amount as those Securities, the cost of
such purchase (including all reasonable costs, fees and expenses incurred in
connection therewith) and     (bb)   failing such purchase before the Default
Valuation Time, the amount it would cost to buy such Securities at the Default
Valuation Time at the best available offer price therefor (and where different
offer prices are available for different delivery dates, such offer price in
respect of the earliest available such delivery date) on the most appropriate
market, together with all reasonable costs, fees and expenses that would be
incurred in connection therewith (calculated on the assumption that the
aggregate thereof is the least that could reasonably be expected to be paid in
order to carry out the Transaction),



    in each case as determined by the non-Defaulting Party; and for this purpose
the “Default Valuation Time” means, with respect to any Securities



  (A)   if the relevant Event of Default occurs during normal business hours on
a day which is a dealing day in the most appropriate market for Securities of
the relevant description (as determined by the non-Defaulting Party), the close
of business in that market on the following dealing day;     (B)   in any other
case, the close of business on the second dealing day in that market after the
day on which the relevant Event of Default occurs;



    Where the amount of any Securities sold or purchased as mentioned in (i)(aa)
or (ii)(aa) above is not identical to that of the Securities to be valued for
the purposes of this definition, the Default Market Value of those Securities
shall be ascertained by dividing the net proceeds of sale or cost of purchase by
the amount of the Securities sold or purchased so as to obtain a net unit price
and multiplying that net unit price by the amount of the Securities to be
valued;



(k)   “Default Notice”, a written notice served by the non-Defaulting Party on
the Defaulting Party under paragraph 10 stating that an event shall be treated
as an Event of Default for the purposes of this Agreement;



(l)   “Designated Office”, with respect to a party, a branch or office of that
party which is specified as such in Annex I hereto or such other branch or
office as may be agreed to by the Parties;



(m)   “Distributions”, the meaning specified in sub-paragraph (s) below;



(n)   “Equivalent Margin Securities”, Securities equivalent to Securities
previously transferred as Margin Securities;



(o)   “Equivalent Securities”, with respect to a Transaction, Securities
equivalent to Purchased Securities under that Transaction. If and to the extent
that such Purchased Securities have been redeemed the expression shall mean a
sum of money equivalent to the proceeds of the redemption;



(p)   Securities are “equivalent to” other Securities for the purposes of this
Agreement if they are: (i) of the same issuer; (ii) part of the same issue; and
(iii) of an identical type, nominal value, description and (except where
otherwise stated) amount as those other Securities;

3



--------------------------------------------------------------------------------



 



(q)   “Euroclear”, Morgan Guaranty Trust Company of New York, Brussels office,
as operator of the Euroclear System;   (r)   “Event of Default”, the meaning
specified in paragraph 10 hereof;   (s)   “Income”, with respect to any Security
at any time, all interest, dividends or other distributions thereon
(“Distributions”);   (t)   “Income Payment Date”, with respect to any
Securities, the date on which Income is paid in respect of such Securities, or,
in the case of registered Securities, the date by reference to which particular
registered holders are identified as being entitled to payment of Income;   (u)
  “LIBOR”, in relation to any sum in any currency, the one-month London Inter
Bank Offered Rate in respect of that currency as quoted on Page 3750 on the
Telerate Service (or such other page as may replace Page 3750 on that service)
as of 11:00 a.m., London time, on the date on which it is to be determined;  
(v)   “Margin Ratio”, with respect to a Transaction, the Market Value of the
Purchased Securities at the time when the Transaction was entered into divided
by the Purchase Price (and so that, where a Transaction relates to Securities of
different descriptions and the Purchase Price is apportioned by the parties
among Purchased Securities of each such description, a separate Margin Ratio
shall apply in respect of Securities of each such description), or such other
proportion as the parties may agree with respect to that Transaction;   (w)  
“Margin Securities”, in relation to a Margin Transfer, Securities reasonably
acceptable to the party calling for such Margin Transfer;   (x)   “Margin
Transfer”, any, or any combination, of the payment or repayment of Cash Margin
and the transfer of Margin Securities or Equivalent Margin Securities;   (y)  
“Market Value”, with respect to any Securities as of any time on any date, the
price for such Securities at such time on such date obtained from a generally
recognised source agreed to by the parties (and where different prices are
obtained for different delivery dates, the price so obtainable for the earliest
available such delivery date) (provided that the price of Securities that are
suspended shall (for the purposes of paragraph 4) be nil unless the parties
otherwise agree and (for all other purposes) shall be the price of those
Securities as of close of business on the dealing day in the relevant market
last preceding the date of suspension) plus the aggregate amount of Income
which, as of such date, has accrued but not yet been paid in respect of the
Securities to the extent not included in such price as of such date, and for
these purposes any sum in a currency other than the Contractual Currency for the
Transaction in question shall be converted into such Contractual Currency at the
Spot Rate prevailing at the relevant time;   (z)   “Net Exposure”, the meaning
specified in paragraph 4(c);   (aa)   the “Net Margin” provided to a party at
any time, the excess (if any) at that time of (i) the sum of the amount of Cash
Margin paid to that party (including accrued interest on such Cash Margin which
has not been paid to the other party) and the Market Value of Margin Securities
transferred to that party under paragraph 4(a) (excluding any Cash Margin which
has been repaid to the other party and any Margin Securities in respect of which
Equivalent Margin Securities have been transferred to the other party) over
(ii) the sum of the amount of Cash Margin paid to the other party (including
accrued interest on such Cash Margin which has not been paid by the other party)
and the Market Value of Margin Securities transferred to the other party under
paragraph 4(a) (excluding any Cash Margin which has been repaid by the other
party and any Margin Securities in respect of which Equivalent Margin Securities
have been transferred by the other party) and for this purpose any amounts not
denominated in the Base Currency shall be converted into the Base Currency at
the Spot Rate prevailing at the relevant time;   (bb)   “Net Paying Securities”,
Securities which are of a kind such that, were they to be the subject of a
Transaction to which paragraph 5 applies, any payment made by Buyer under
paragraph 5 would be one in respect of which either Buyer would or might be
required to make a withholding or deduction for or on account of taxes or duties
or Seller would or might be required to make or account for a payment for or on
account of taxes or duties (in each case other than tax on overall net income)
by reference to such payment;   (cc)   “New Purchased Securities”, the meaning
specified in paragraph 8(a) of this Agreement;

4



--------------------------------------------------------------------------------



 



(dd)   “Price Differential”, with respect to any Transaction as of any date, the
aggregate amount obtained by daily application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction (on a 360 day basis or
365 day basis in accordance with the applicable ISMA convention, unless
otherwise agreed between the parties for the Transaction), for the actual number
of days during the period commencing on (and including) the Purchase Date for
such Transaction and ending on (but excluding) the date of calculation or, if
earlier, the Repurchase Date;   (ee)   “Pricing Rate”, with respect to any
Transaction, the per annum percentage rate for calculation of the Price
Differential agreed to by Buyer and Seller in relation to that Transaction;  
(ff)   “Purchase Date”, with respect to any Transaction, the date on which
Purchased Securities are to be sold by Seller to Buyer in relation to that
Transaction;   (gg)   “Purchase Price”, on the Purchase Date, the price at which
Purchased Securities are sold or are to be sold by Seller to Buyer;   (hh)  
“Purchased Securities”, with respect to any Transaction, the Securities sold or
to be sold by Seller to Buyer under that Transaction, and any New Purchased
Securities transferred by Seller to Buyer under paragraph 8 of this Agreement in
respect of that Transaction;   (ii)   “Repurchase Date”, with respect to any
Transaction, the date on which Buyer is to sell Equivalent Securities to Seller
in relation to that Transaction;   (jj)   “Repurchase Price”, with respect to
any Transaction and as of any date, the sum of the Purchase Price and the Price
Differential as of such date;   (kk)   “Spot Rate”, where an amount in one
currency is to be converted into a second currency on any date, unless the
parties otherwise agree, the spot rate of exchange quoted by Barclays Bank PLC
in the London inter bank market for the sale by it of such second currency
against a purchase by it of such first currency;   (ll)   “Term”, with respect
to any Transaction, the interval of time commencing with the Purchase Date and
ending with the Repurchase Date;   (mm)   “Termination”, with respect to any
Transaction, refers to the requirement with respect to such Transaction for
Buyer to sell Equivalent Securities against payment by Seller of the Repurchase
Price in accordance with paragraph 3(f), and references to a Transaction having
a “fixed term” or being “terminable upon demand” shall be construed accordingly;
  (nn)   “Transaction Exposure”, with respect to any Transaction at any time
during the period from the Purchase Date to the Repurchase Date (or, if later,
the date on which Equivalent Securities are delivered to Seller or the
Transaction is terminated under paragraph 10(e) or 10(f)), the difference
between (i) the Repurchase Price at such time multiplied by the applicable
Margin Ratio (or, where the Transaction relates to Securities of more than one
description to which different Margin Ratios apply, the amount produced by
multiplying the Repurchase Price attributable to Equivalent Securities of each
such description by the applicable Margin Ratio and aggregating the resulting
amounts, the Repurchase Price being for this purpose attributed to Equivalent
Securities of each such description in the same proportions as those in which
the Purchase Price was apportioned among the Purchased Securities) and (ii) the
Market Value of Equivalent Securities at such time. If (i) is greater than (ii),
Buyer has a Transaction Exposure for that Transaction equal to that excess. If
(ii) is greater than (i), Seller has a Transaction Exposure for that Transaction
equal to that excess; and   (oo)   except in paragraphs 14(b)(i) and 18,
references in this Agreement to “written” communications and communications “in
writing” include communications made through any electronic system agreed
between the parties which is capable of reproducing such communications in hard
copy form.   3.   INITIATION; CONFIRMATION; TERMINATION   (a)   A Transaction
may be entered into orally or in writing at the initiation of either Buyer or
Seller.

5



--------------------------------------------------------------------------------



 



(b)   Upon agreeing to enter into a Transaction hereunder Buyer or Seller (or
both), as shall have been agreed, shall promptly deliver to the other party
written confirmation of such Transaction (a “Confirmation”).       The
Confirmation shall describe the Purchased Securities (including CUSIP or CINS or
other identifying number or numbers, if any), identify Buyer and Seller and set
forth-



  (i)   the Purchase Date;     (ii)   the Purchase Price;     (iii)   the
Repurchase Date, unless the Transaction is to be terminable on demand (in which
case the Confirmation will state that it is terminable on demand);     (iv)  
the Pricing Rate applicable to the Transaction;     (v)   in respect of each
party the details of the bank account[s] to which payments to be made hereunder
are to be credited;     (vi)   where Annex III applies, whether the Transaction
is a Repurchase Transaction or a Buy/Sell Back Transaction;     (vii)   where
Annex IV applies, whether the Transaction is an Agency Transaction and, if so,
the identity of the party which is acting as agent and the name, code or
identifier of the Principal; and     (viii)   any additional terms or conditions
of the Transaction;



    and may be in the form of Annex II hereto or may be in any other form which
the parties agree.



    The Confirmation relating to a Transaction shall, together with this
Agreement, constitute prima facie evidence of the terms agreed between Buyer and
Seller for that Transaction, unless objection is made with respect to the
Confirmation promptly after receipt thereof. In the event of any conflict
between the terms of such Confirmation and this Agreement, the Confirmation
shall prevail in respect of that Transaction and those terms only.



(c)   On the Purchase Date for a Transaction, Seller shall transfer the
Purchased Securities to Buyer or its agent against the payment of the Purchase
Price by Buyer.



(d)   Termination of a Transaction will be effected, in the case of on demand
Transactions, on the date specified for Termination in such demand, and, in the
case of fixed term Transactions, on the date fixed for Termination.



(e)   In the case of on demand Transactions, demand for Termination shall be
made by Buyer or Seller, by telephone or otherwise, and shall provide for
Termination to occur after not less than the minimum period as is customarily
required for the settlement or delivery of money or Equivalent Securities of the
relevant kind.



(f)   On the Repurchase Date, Buyer shall transfer to Seller or its agent
Equivalent Securities against the payment of the Repurchase Price by Seller
(less any amount then payable and unpaid by Buyer to Seller pursuant to
paragraph 5).



4.   MARGIN MAINTENANCE



(a)   If at any time either party has a Net Exposure in respect of the other
party it may by notice to the other party require the other party to make a
Margin Transfer to it of an aggregate amount or value at least equal to that Net
Exposure.



(b)   A notice under sub-paragraph (a) above may be given orally or in writing.
  (c)   For the purposes of this Agreement a party has a Net Exposure in respect
of the other party if the aggregate of all the first party’s Transaction
Exposures plus any amount payable to the first party under paragraph 5 but
unpaid less the amount of any Net Margin provided to the first party exceeds the
aggregate of all the other

6



--------------------------------------------------------------------------------



 



    party’s Transaction Exposures plus any amount payable to the other party
under paragraph 5 but unpaid less the amount of any Net Margin provided to the
other party; and the amount of the Net Exposure is the amount of the excess. For
this purpose any amounts not denominated in the Base Currency shall be converted
into the Base Currency at the Spot Rate prevailing at the relevant time.   (d)  
To the extent that a party calling for a Margin Transfer has previously paid
Cash Margin which has not been repaid or delivered Margin Securities in respect
of which Equivalent Margin Securities have not been delivered to it, that party
shall be entitled to require that such Margin Transfer be satisfied first by the
repayment of such Cash Margin or the delivery of Equivalent Margin Securities
but, subject to this, the composition of a Margin Transfer shall be at the
option of the party making such Margin Transfer.   (e)   Any Cash Margin
transferred shall be in the Base Currency or such other currency as the parties
may agree.   (f)   A payment of Cash Margin shall give rise to a debt owing from
the party receiving such payment to the party making such payment. Such debt
shall bear interest at such rate, payable at such times, as may be specified in
Annex I in respect of the relevant currency or otherwise agreed between the
parties, and shall be repayable subject to the terms of this Agreement.   (g)  
Where Seller or Buyer becomes obliged under sub-paragraph (a) above to make a
Margin Transfer, it shall transfer Cash Margin or Margin Securities or
Equivalent Margin Securities within the minimum period specified in Annex I or,
if no period is there specified, such minimum period as is customarily required
for the settlement or delivery of money, Margin Securities or Equivalent Margin
Securities of the relevant kind.   (h)   The parties may agree that, with
respect to any Transaction, the provisions of sub-paragraphs (a) to (g) above
shall not apply but instead that margin may be provided separately in respect of
that Transaction in which case -



  (i)   that Transaction shall not be taken into account when calculating
whether either party has a Net Exposure;     (ii)   margin shall be provided in
respect of that Transaction in such manner as the parties may agree; and    
(iii)   margin provided in respect of that Transaction shall not be taken into
account for the purposes of sub-paragraphs (a) to (g) above.



(i)   The parties may agree that any Net Exposure which may arise shall be
eliminated not by Margin Transfers under the preceding provisions of this
paragraph but by the repricing of Transactions under sub-paragraph (j) below,
the adjustment of Transactions under sub-paragraph (k) below or a combination of
both these methods.



(j)   Where the parties agree that a Transaction is to be repriced under this
sub-paragraph, such repricing shall be effected as follows -



  (i)   the Repurchase Date under the relevant Transaction (the “Original
Transaction”) shall be deemed to occur on the date on which the repricing is to
be effected (the “Repricing Date”);     (ii)   the parties shall be deemed to
have entered into a new Transaction (the “Repriced Transaction”) on the terms
set out in (iii) to (vi) below;     (iii)   the Purchased Securities under the
Repriced Transaction shall be Securities equivalent to the Purchased Securities
under the Original Transaction;     (iv)   the Purchase Date under the Repriced
Transaction shall be the Repricing Date;     (v)   the Purchase Price under the
Repriced Transaction shall be such amount as shall, when multiplied by the
Margin Ratio applicable to the Original Transaction, be equal to the Market
Value of such Securities on the Repricing Date;     (vi)   the Repurchase Date,
the Pricing Rate, the Margin Ratio and, subject as aforesaid, the other terms of
the Repriced Transaction shall be identical to those of the Original
Transaction;     (vii)   the obligations of the parties with respect to the
delivery of the Purchased Securities and the payment of the Purchase Price under
the Repriced Transaction shall be set off against their obligations with respect

7



--------------------------------------------------------------------------------



 



      to the delivery of Equivalent Securities and payment of the Repurchase
Price under the Original Transaction and accordingly only a net cash sum shall
be paid by one party to the other. Such net cash sum shall be paid within the
period specified in sub-paragraph (g) above.



(k)   The adjustment of a Transaction (the “Original Transaction”) under this
sub-paragraph shall be effected by the parties agreeing that on the date on
which the adjustment is to be made (the “Adjustment Date”) the Original
Transaction shall be terminated and they shall enter into a new Transaction (the
“Replacement Transaction”) in accordance with the following provisions-



  (i)   the Original Transaction shall be terminated on the Adjustment Date on
such terms as the parties shall agree on or before the Adjustment Date;     (ii)
  the Purchased Securities under the Replacement Transaction shall be such
Securities as the parties shall agree on or before the Adjustment Date (being
Securities the aggregate Market Value of which at the Adjustment Date is
substantially equal to the Repurchase Price under the Original Transaction at
the Adjustment Date multiplied by the Margin Ratio applicable to the Original
Transaction);     (iii)   the Purchase Date under the Replacement Transaction
shall be the Adjustment Date;     (iv)   the other terms of the Replacement
Transaction shall be such as the parties shall agree on or before the Adjustment
Date; and     (v)   the obligations of the parties with respect to payment and
delivery of Securities on the Adjustment Date under the Original Transaction and
the Replacement Transaction shall be settled in accordance with paragraph 6
within the minimum period specified in sub-paragraph (g) above.



5.   INCOME PAYMENTS

Unless otherwise agreed -



  (i)   where the Term of a particular Transaction extends over an Income
Payment Date in respect of any Securities subject to that Transaction, Buyer
shall on the date such Income is paid by the issuer transfer to or credit to the
account of Seller an amount equal to (and in the same currency as) the amount
paid by the issuer;     (ii)   where Margin Securities are transferred from one
party (“the first party”) to the other party (“the second party”) and an Income
Payment Date in respect of such Securities occurs before Equivalent Margin
Securities are transferred by the second party to the first party, the second
party shall on the date such Income is paid by the issuer transfer to or credit
to the account of the first party an amount equal to (and in the same currency
as) the amount paid by the issuer;

and for the avoidance of doubt references in this paragraph to the amount of any
income paid by the issuer of any Securities shall be to an amount paid without
any withholding or deduction for or on account of taxes or duties
notwithstanding that a payment of such Income made in certain circumstances may
be subject to such a withholding or deduction.



6.   PAYMENT AND TRANSFER



(a)   Unless otherwise agreed, all money paid hereunder shall be in immediately
available, freely convertible funds of the relevant currency. All Securities to
be transferred hereunder (i) shall be in suitable form for transfer and shall be
accompanied by duly executed instruments of transfer or assignment in blank
(where required for transfer) and such other documentation as the transferee may
reasonably request, or (ii) shall be transferred through the book entry system
of Euroclear or Cedel, or (iii) shall be transferred through any other agreed
securities clearance system, or (iv) shall be transferred by any other method
mutually acceptable to Seller and Buyer.   (b)   Unless otherwise agreed, all
money payable by one party to the other in respect of any Transaction shall be
paid free and clear of, and without withholding or deduction for, any taxes or
duties of whatsoever nature imposed, levied, collected, withheld or assessed by
any authority having power to tax, unless the withholding or

8



--------------------------------------------------------------------------------



 



    deduction of such taxes or duties is required by law. In that event, unless
otherwise agreed, the paying party shall pay such additional amounts as will
result in the net amounts receivable by the other party (after taking account of
such withholding or deduction)  being equal to such amounts as would have been
received by it had no such taxes or duties been required to be withheld or
deducted.   (c)   Unless otherwise agreed in writing between the parties, under
each Transaction transfer of Purchased Securities by Seller and payment of
Purchase Price by Buyer against the transfer of such Purchased Securities shall
be made simultaneously and transfer of Equivalent Securities by Buyer and
payment of Repurchase Price payable by Seller against the transfer of such
Equivalent Securities shall be made simultaneously.   (d)   Subject to and
without prejudice to the provisions of sub-paragraph 6(c), either party may from
time to time in accordance with market practice and in recognition of the
practical difficulties in arranging simultaneous delivery of Securities and
money waive in relation to any Transaction its rights under this Agreement to
receive simultaneous transfer and/or payment provided that transfer and/or
payment shall, notwithstanding such waiver, be made on the same day and provided
also that no such waiver in respect of one Transaction shall affect or bind it
in respect of any other Transaction.   (e)   The parties shall execute and
deliver all necessary documents and take all necessary steps to procure that all
right, title and interest in any Purchased Securities, any Equivalent
Securities, any Margin Securities and any Equivalent Margin Securities shall
pass to the party to which transfer is being made upon transfer of the same in
accordance with this Agreement, free from all liens, claims, charges and
encumbrances.   (f)   Notwithstanding the use of expressions such as “Repurchase
Date”, “Repurchase Price”, “margin”, “Net Margin”, “Margin Ratio” and
“substitution” which are used to reflect terminology used in the market for
transactions of the kind provided for in this Agreement, all right, title and
interest in and to Securities and money transferred or paid under this Agreement
shall pass to the transferee upon transfer or payment, the obligation of the
party receiving Purchased Securities or Margin Securities being an obligation to
transfer Equivalent Securities or Equivalent Margin Securities.   (g)   Time
shall be of the essence in this Agreement.   (h)   Subject to paragraph 10, all
amounts in the same currency payable by each party to the other under any
Transaction or otherwise under this Agreement on the same date shall be combined
in a single calculation of a net sum payable by one party to the other and the
obligation to pay that sum shall be the only obligation of either party in
respect of those amounts.   (i)   Subject to paragraph 10, all Securities of the
same issue, denomination, currency and series, transferable by each party to the
other under any Transaction or hereunder on the same date shall be combined in a
single calculation of a net quantity of Securities transferable by one party to
the other and the obligation to transfer the net quantity of Securities shall be
the only obligation of either party in respect of the Securities so transferable
and receivable.   7.   CONTRACTUAL CURRENCY   (a)   All the payments made in
respect of the Purchase Price or the Repurchase Price of any Transaction shall
be made in the currency of the Purchase Price (the “Contractual Currency”) save
as provided in paragraph l0(c)(ii). Notwithstanding the foregoing, the payee of
any money may, at its option, accept tender thereof in any other currency,
provided, however, that, to the extent permitted by applicable law, the
obligation of the payer to pay such money will be discharged only to the extent
of the amount of the Contractual Currency that such payee may, consistent with
normal banking procedures, purchase with such other currency (after deduction of
any premium and costs of exchange) for delivery within the customary delivery
period for spot transactions in respect of the relevant currency.   (b)   If for
any reason the amount in the Contractual Currency received by a party, including
amounts received after conversion of any recovery under any judgment or order
expressed in a currency other than the Contractual Currency, falls short of the
amount in the Contractual Currency due and payable, the party required to make
the payment will, as a separate and independent obligation, to the extent
permitted by applicable law, immediately transfer such additional amount in the
Contractual Currency as may be necessary to compensate for the shortfall.

9



--------------------------------------------------------------------------------



 



(c)   If for any reason the amount in the Contractual Currency received by a
party exceeds the amount of the Contractual Currency due and payable, the party
receiving the transfer will refund promptly the amount of such excess.   8.  
SUBSTITUTION   (a)   A Transaction may at any time between the Purchase Date and
the Repurchase Date, if Seller so requests and Buyer so agrees, be varied by the
transfer by Buyer to Seller of Securities equivalent to the Purchased
Securities, or to such of the Purchased Securities as shall be agreed, in
exchange for the transfer by Seller to Buyer of other Securities of such amount
and description as shall be agreed (“New Purchased Securities”) (being
Securities having a Market Value at the date of the variation at least equal to
the Market Value of the Equivalent Securities transferred to Seller).   (b)  
Any variation under sub-paragraph (a) above shall be effected, subject to
paragraph 6(d), by the simultaneous transfer of the Equivalent Securities and
New Purchased Securities concerned.   (c)   A Transaction which is varied under
sub-paragraph (a) above shall thereafter continue in effect as though the
Purchased Securities under that Transaction consisted of or included the New
Purchased Securities instead of the Securities in respect of which Equivalent
Securities have been transferred to Seller.   (d)   Where either party has
transferred Margin Securities to the other party it may at any time before
Equivalent Margin Securities are transferred to it under paragraph 4 request the
other party to transfer Equivalent Margin Securities to it in exchange for the
transfer to the other party of new Margin Securities having a Market Value at
the time of transfer at least equal to that of such Equivalent Margin
Securities. If the other party agrees to the request, the exchange shall be
effected, subject to paragraph 6(d), by the simultaneous transfer of the
Equivalent Margin Securities and new Margin Securities concerned. Where either
or both of such transfers is or are effected through a settlement system in
circumstances which under the rules and procedures of that settlement system
give rise to a payment by or for the account of one party to or for the account
of the other party, the parties shall cause such payment or payments to be made
outside that settlement system, for value the same day as the payments made
through that settlement system, as shall ensure that the exchange of Equivalent
Margin Securities and new Margin Securities effected under this sub-paragraph
does not give rise to any net payment of cash by either party to the other.   9.
  REPRESENTATIONS

Each party represents and warrants to the other that -



(a)   it is duly authorised to execute and deliver this Agreement, to enter into
the Transactions contemplated hereunder and to perform its obligations hereunder
and thereunder and has taken all necessary action to authorise such execution,
delivery and performance;   (b)   it will engage in this Agreement and the
Transactions contemplated hereunder (other than Agency Transactions) as
principal;   (c)   the person signing this Agreement on its behalf is, and any
person representing it in entering into a Transaction will be, duly authorised
to do so on its behalf;   (d)   it has obtained all authorisations of any
governmental or regulatory body required in connection with this Agreement and
the Transactions contemplated hereunder and such authorisations are in full
force and effect;   (e)   the execution, delivery and performance of this
Agreement and the Transactions contemplated hereunder will not violate any law,
ordinance, charter, bye-law or rule applicable to it or any agreement by which
it is bound or by which any of its assets are affected;   (f)   it has satisfied
itself and will continue to satisfy itself as to the tax implications of the
Transactions contemplated hereunder;   (g)   in connection with this Agreement
and each Transaction:

10



--------------------------------------------------------------------------------



 



  (i)   unless there is a written agreement with the other party to the
contrary, it is not relying on any advice (whether written or oral) of the other
party, other than the representations expressly set out in this Agreement;    
(ii)   it has made and will make its own decisions regarding the entering into
of any Transaction based upon its own judgement and upon advice from such
professional advisers as it has deemed it necessary to consult;     (iii)   it
understands the terms, conditions and risks of each Transaction and is willing
to assume (financially and otherwise) those risks;



(h)   at the time of transfer to the other party of any Securities it will have
the full and unqualified right to make such transfer and that upon such transfer
of Securities the other party will receive all right, title and interest in and
to those Securities free of any lien, claim, charge or encumbrance; and



(i)   the paying and collecting arrangements applied in relation to any
Securities prior to their transfer from that party to the other under this
Agreement will not have resulted in the payment of any Income in respect of such
Securities to the party transferring such Securities under deduction or
withholding for or on account of UK tax.

On the date on which any Transaction is entered into pursuant hereto, and on
each day on which Securities, Equivalent Securities, Margin Securities or
Equivalent Margin Securities are to be transferred under any Transaction, Buyer
and Seller shall each be deemed to repeat all the foregoing representations. For
the avoidance of doubt and notwithstanding any arrangements which Seller or
Buyer may have with any third party, each party will be liable as a principal
for its obligations under this Agreement and each Transaction.



10.   EVENTS OF DEFAULT



(a)   If any of the following events (each an “Event of Default”) occurs in
relation to either party (the “Defaulting Party”, the other party being the
“non-Defaulting Party”) whether acting as Seller or Buyer-



  (i)   Buyer fails to pay the Purchase Price upon the applicable Purchase Date
or Seller fails to pay the Repurchase Price upon the applicable Repurchase Date,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party; or
    (ii)   Seller or Buyer fails to comply with paragraph 4 and the
non-Defaulting Party serves a Default Notice on the Defaulting Party; or    
(iii)   Seller or Buyer fails to comply with paragraph 5 and the non-Defaulting
Party serves a Default Notice on the Defaulting Party; or     (iv)   an Act of
Insolvency occurs with respect to Seller or Buyer and (except in the case of an
Act of Insolvency which is the presentation of a petition for winding-up or any
analogous proceeding or the appointment of a liquidator or analogous officer of
the Defaulting Party in which case no such notice shall be required) the
non-Defaulting Party serves a Default Notice on the Defaulting Party; or     (v)
  any representations made by Seller or Buyer are incorrect or untrue in any
material respect when made or repeated or deemed to have been made or repeated,
and the non-Defaulting Party serves a Default Notice on the Defaulting Party; or
    (vi)   Seller or Buyer admits to the other that it is unable to, or intends
not to, perform any of its obligations hereunder and/or in respect of any
Transaction and the non-Defaulting Party serves a Default Notice on the
Defaulting Party; or     (vii)   Seller or Buyer is suspended or expelled from
membership of or participation in any securities exchange or association or
other self regulating organisation, or suspended from dealing in securities by
any government agency, or any of the assets of either Seller or Buyer or the
assets of investors held by, or to the order of, Seller or Buyer are transferred
or ordered to be transferred to a trustee by a regulatory authority pursuant to
any securities regulating legislation and the non-Defaulting Party serves a
Default Notice on the Defaulting Party; or

11



--------------------------------------------------------------------------------



 



  (viii)   Seller or Buyer fails to perform any other of its obligations
hereunder and does not remedy such failure within 30 days after notice is given
by the non-Defaulting Party requiring it to do so, and the non-Defaulting Party
serves a Default Notice on the Defaulting Party;



    then sub-paragraphs (b) to (d) below shall apply.   (b)   The Repurchase
Date for each Transaction hereunder shall be deemed immediately to occur and,
subject to the following provisions, all Cash Margin (including interest
accrued) shall be immediately repayable and Equivalent Margin Securities shall
be immediately deliverable (and so that, where this sub-paragraph applies,
performance of the respective obligations of the parties with respect to the
delivery of Securities, the payment of the Repurchase Prices for any Equivalent
Securities and the repayment of any Cash Margin shall be effected only in
accordance with the provisions of sub-paragraph (c) below).   (c)    



  (i)   The Default Market Values of the Equivalent Securities and any
Equivalent Margin Securities to be transferred, the amount of any Cash Margin
(including the amount of interest accrued) to be transferred and the Repurchase
Prices to be paid by each party shall be established by the non-Defaulting Party
for all Transactions as at the Repurchase Date; and     (ii)   on the basis of
the sums so established, an account shall be taken (as at the Repurchase Date)
of what is due from each party to the other under this Agreement (on the basis
that each party’s claim against the other in respect of the transfer to it of
Equivalent Securities or Equivalent Margin Securities under this Agreement
equals the Default Market Value therefor) and the sums due from one party shall
be set off against the sums due from the other and only the balance of the
account shall be payable (by the party having the claim valued at the lower
amount pursuant to the foregoing) and such balance shall be due and payable on
the next following Business Day. For the purposes of this calculation, all sums
not denominated in the Base Currency shall be converted into the Base Currency
on the relevant date at the Spot Rate prevailing at the relevant time.



(d)   The Defaulting Party shall be liable to the non-Defaulting Party for the
amount of all reasonable legal and other professional expenses incurred by the
non-Defaulting Party in connection with or as a consequence of an Event of
Default, together with interest thereon at LIBOR or, in the case of an expense
attributable to a particular Transaction, the Pricing Rate for the relevant
Transaction if that Pricing Rate is greater than LIBOR.



(e)   If Seller fails to deliver Purchased Securities to Buyer on the applicable
Purchase Date Buyer may-



  (i)   if it has paid the Purchase Price to Seller, require Seller immediately
to repay the sum so paid;     (ii)   if Buyer has a Transaction Exposure to
Seller in respect of the relevant Transaction, require Seller from time to time
to pay Cash Margin at least equal to such Transaction Exposure;     (iii)   at
any time while such failure continues, terminate the Transaction by giving
written notice to Seller. On such termination the obligations of Seller and
Buyer with respect to delivery of Purchased Securities and Equivalent Securities
shall terminate and Seller shall pay to Buyer an amount equal to the excess of
the Repurchase Price at the date of Termination over the Purchase Price.



(f)   If Buyer fails to deliver Equivalent Securities to Seller on the
applicable Repurchase Date Seller may-



  (i)   if it has paid the Repurchase Price to Buyer, require Buyer immediately
to repay the sum so paid;     (ii)   if Seller has a Transaction Exposure to
Buyer in respect of the relevant Transaction, require Buyer from time to time to
pay Cash Margin at least equal to such Transaction Exposure;     (iii)   at any
time while such failure continues, by written notice to Buyer declare that that
Transaction (but only that Transaction) shall be terminated immediately in
accordance with sub-paragraph (c) above (disregarding for this purpose
references in that sub-paragraph to transfer of Cash Margin and delivery of
Equivalent Margin Securities).



(g)   The provisions of this Agreement constitute a complete statement of the
remedies available to each party in respect of any Event of Default.

12



--------------------------------------------------------------------------------



 



(h)   Neither party may claim any sum by way of consequential loss or damage in
the event of a failure by the other party to perform any of its obligations
under this Agreement.   (i)   Each party shall immediately notify the other if
an Event of Default, or an event which, upon the serving of a Default Notice,
would be an Event of Default, occurs in relation to it.   11.   TAX EVENT   (a)
  This paragraph shall apply if either party notifies the other that-



  (i)   any action taken by a taxing authority or brought in a court of
competent jurisdiction (regardless of whether such action is taken or brought
with respect to a party to this Agreement); or     (ii)   a change in the fiscal
or regulatory regime (including, but not limited to, a change in law or in the
general interpretation of law but excluding any change in any rate of tax)



    has or will, in the notifying party’s reasonable opinion, have a material
adverse effect on that party in the context of a Transaction.   (b)   If so
requested by the other party, the notifying party will furnish the other with an
opinion of a suitably qualified adviser that an event referred to in
sub-paragraph (a)(i) or (ii) above has occurred and affects the notifying party.
  (c)   Where this paragraph applies, the party giving the notice referred to in
sub-paragraph (a) may, subject to sub-paragraph (d) below, terminate the
Transaction with effect from a date specified in the notice, not being earlier
(unless so agreed by the other party) than 30 days after the date of the notice,
by nominating that date as the Repurchase Date.   (d)   If the party receiving
the notice referred to in sub-paragraph (a) so elects, it may override that
notice by giving a counter-notice to the other party. If a counter-notice is
given, the party which gives the counter-notice will be deemed to have agreed to
indemnify the other party against the adverse effect referred to in
sub-paragraph (a) so far as relates to the relevant Transaction and the original
Repurchase Date will continue to apply.   (e)   Where a Transaction is
terminated as described in this paragraph, the party which has given the notice
to terminate shall indemnify the other party against any reasonable legal and
other professional expenses incurred by the other party by reason of the
termination, but the other party may not claim any sum by way of consequential
loss or damage in respect of a termination in accordance with this paragraph.  
(f)   This paragraph is without prejudice to paragraph 6(b) (obligation to pay
additional amounts if withholding or deduction required); but an obligation to
pay such additional amounts may, where appropriate, be a circumstance which
causes this paragraph to apply.   12.   INTEREST

To the extent permitted by applicable law, if any sum of money payable hereunder
or under any Transaction is not paid when due, interest shall accrue on such
unpaid sum as a separate debt at the greater of the Pricing Rate for the
Transaction to which such sum relates (where such sum is referable to a
Transaction) and LIBOR on a 360 day basis or 365 day basis in accordance with
the applicable ISMA convention, for the actual number of days during the period
from and including the date on which payment was due to, but excluding, the date
of payment.



13.   SINGLE AGREEMENT

Each party acknowledges that, and has entered into this Agreement and will enter
into each Transaction hereunder in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and are made in consideration of each other.
Accordingly, each party agrees (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, and (ii) that payments, deliveries and other transfers made by either
of them in respect of any Transaction shall be deemed to have been made in
consideration of payments, deliveries and other transfers in respect of any
other Transactions hereunder.

13



--------------------------------------------------------------------------------



 



14.   NOTICES AND OTHER COMMUNICATIONS



(a)   Any notice or other communication to be given under this Agreement-



  (i)   shall be in the English language and, except where expressly otherwise
provided in this Agreement, shall be in writing;     (ii)   may be given in any
manner described in sub-paragraph (b) below;     (iii)   shall be sent to the
party to whom it is to be given at the address or number, or in accordance with
the electronic messaging details, set out in Annex V.



(b)   Any such notice or other communication shall be effective-



  (i)   if in writing and delivered in person or by courier, at the time when it
is delivered;     (ii)   if sent by telex, at the time when the recipient’s
answerback is received;     (iii)   if sent by facsimile transmission, at the
time when the transmission is received by a responsible employee of the
recipient in legible form (it being agreed that the burden of proving receipt
will be on the sender and will not be met by a transmission report generated by
the sender’s facsimile machine);     (iv)   if sent by certified or registered
mail (airmail, if overseas) or the equivalent (return receipt requested), at the
time when that mail is delivered or its delivery is attempted;     (v)   if sent
by electronic messaging system, at the time that electronic message is received;



    except that any notice or communication which is received, or delivery of
which is attempted, after close of business on the date of receipt or attempted
delivery or on a day which is not a day on which commercial banks are open for
business in the place where that notice or other communication is to be given
shall be treated as given at the opening of business on the next following day
which is such a day.



(c)   Either party may by notice to the other change the address, telex or
facsimile number or electronic messaging system details at which notices or
other communications are to be given to it.



15.   ENTIRE AGREEMENT; SEVERABILITY

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for Transactions. Each provision and
agreement herein shall be treated as separate from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

16. NON-ASSIGNABILITY; TERMINATION



(a)   Subject to sub-paragraph (b) below, the rights and obligations of the
parties under this Agreement and under any Transaction shall not be assigned,
charged or otherwise dealt with by either party without the prior written
consent of the other party. Subject to the foregoing, this Agreement and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns.



(b)   Sub-paragraph (a) above shall not preclude a party from assigning,
charging, or otherwise dealing with all or any part of its interest in any sum
payable to it under paragraph 10(c) or (d) above.



(c)   Either party may terminate this Agreement by giving written notice to the
other, except that this Agreement shall, notwithstanding such notice, remain
applicable to any Transactions then outstanding.



(d)   All remedies hereunder shall survive Termination in respect of the
relevant Transaction and termination of this Agreement.

14



--------------------------------------------------------------------------------



 



17.   GOVERNING LAW

This Agreement shall be governed by the laws of England. Buyer and Seller hereby
irrevocably submit for all purposes of or in connection with this Agreement and
each Transaction to the jurisdiction of the Courts of England.

Party A hereby appoints the person identified in Annex VI hereto as its agent to
receive on its behalf service of process in such courts. If such agent ceases to
be its agent, Party A shall promptly appoint, and notify Party B of the identity
of, a new agent in England.

Party B hereby appoints the person identified in Annex VII hereto as its agent
to receive on its behalf service of process in such courts. If such agent ceases
to be its agent, Party B shall promptly appoint, and notify Party A of the
identity of, a new agent in England.

Nothing in this paragraph shall limit the right of any party to take proceedings
in the courts of any other country of competent jurisdiction.



18.   NO WAIVERS, ETC.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such modification, waiver or consent shall be in writing and
duly executed by both of the parties hereto. Without limitation on any of the
foregoing, the failure to give a notice pursuant to sub-paragraph 4(a) hereof
will not constitute a waiver of any right to do so at a later date.



19.   WAIVER OF IMMUNITY

Each party hereto hereby waives, to the fullest extent permitted by applicable
law, all immunity (whether on the basis of sovereignty or otherwise) from
jurisdiction, attachment (both before and after judgment) and execution to which
it might otherwise be entitled in any action or proceeding in the Courts of
England or of any other country or jurisdiction, relating in any way to this
Agreement or any Transaction, and agrees that it will not raise, claim or cause
to be pleaded any such immunity at or in respect of any such action or
proceeding.



20.   RECORDING

The parties agree that each may electronically record all telephone
conversations between them.

CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED

     
By: /s/ LINDA K. COOK
  By: /s/ STEVEN A. MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Linda Cook
  Name: Steven A. Museles
Title: Director
  Title: Senior Vice President

15



--------------------------------------------------------------------------------



 



YOUR COUNTERPARTY IN ANY TRANSACTION ENTERED PURSUANT TO THIS MASTER AGREEMENT
IS CITIGROUP GLOBAL MARKETS LIMITED. CITIGROUP GLOBAL MARKETS LIMITED IS NOT
REGISTERED AS A BROKER-DEALER UNDER THE SECURITIES EXCHANGE ACT OF 1934.

ANNEX 1, Part 1

Supplemental Terms and Conditions
for
Transactions with CITIGROUP GLOBAL MARKETS INC. AS AGENT FOR
CITIGROUP GLOBAL MARKETS LIMITED



1.   The following elections shall apply:



  (a)   Annex I, Part 2, Transactions in gilt-edged securities may be effected
under this Agreement.     (b)   Annex IV Agency Transactions will apply under
this Agreement.     (c)   Annex 1, Part 4, Additional Terms and Conditions
relating to European Economic and Monetary Union will apply under this
Agreement.     (d)   Annex III, the provisions relating to Buy/Sell Back
Transactions will apply under this Agreement.     (e)   Annex VIII the
provisions relating to Italian Bonds will apply under this Agreement.     (f)  
Annex IX the provisions thereof relating to Net Paying Securities will apply
under this Agreement.     (g)   Paragraph 2 (c). The Base Currency shall be: US
Dollars.     (h)   Paragraph 2 (l). Citigroup Global Markets Limited’s
Designated Offices shall be: Citigroup Centre, Canada Square, London E14 5LB.  
      Party B’s Designated Offices shall be:     (i)   paragraph 2 (y). Market
Value shall be calculated in accordance with market practice in the principal
market for the relevant Securities or as otherwise agreed by the Parties.    
(j)   paragraph 4(f). Interest rate on Cash Margin to be agreed between the
parties in writing prior to payment of the relevant Cash Margin.     (k)   All
other elections shall be made by the Parties prior to a particular Transaction
or pursuant to a separate agreement.



2.   The following Supplemental Terms and Conditions shall apply:



  (a)   Citigroup Global Markets Inc. (“CGM”) has executed this Agreement as
agent for Citigroup Global Markets Limited (“CGML”). The parties agree that
Annex IV shall not apply to any Transaction solely by reason of CGM acting as
agent for CGML in accordance with this Agreement. If the parties agree that
Agency Transactions may be effected under the Agreement, Party B only may act as
Agent and paragraph 3 of Annex IV shall be deleted.

16



--------------------------------------------------------------------------------



 



  (b)   With effect from the date of execution of the Agreement, paragraphs 4
(Margin Maintenance), and 8 (Substitution) and 10 (Events of Default) of the
Agreement shall apply to all repurchase transactions and buy/sell back
transactions into which the Parties have entered before that date and which are
outstanding at that date in substitution for any corresponding provisions in any
previous master agreement between the Parties governing such transactions.    
(c)   Each of the Parties agrees that they do not intend any Transaction or
transfer of Cash Margin to be for a Term of more than 364 days.     (d)   Each
party to this agreement (such party, “Party X”) agrees that, upon the insolvency
of Party X or any of its affiliates or the default of Party X or any of its
affiliates under any transaction with the other party hereto or any of such
other party’s affiliates (such other party or any of its affiliates, a
“Non-Defaulting Party”), each Non Defaulting Party may, without prior notice to
Party X: (a) liquidate any transaction between Party X and any Non-Defaulting
Party (which liquidation may include the conversion of amounts denominated in
multiple currencies into a single currency if deemed necessary or desirable by
the Non Defaulting Party), (b) reduce any amounts due and owing to Party X under
any transaction between Party X and any Non-Defaulting Party by setting off
against such amounts any amounts due and owing to a Non-Defaulting Party by
Party X, and (c) treat all security for, and all amounts due and owing to Party
X under, any transaction between Party X and any Non-Defaulting Party as
security for all transactions between Party X and any Non-Defaulting Party;
provided, however, that the exercise of the remedies described in clauses (a),
(b), and (c) above (or in any other similar provision in any agreement between
the parties) shall be deemed to occur immediately subsequent to, but independent
of, the exercise of any netting, liquidation, set-off or other similar provision
contained in any master agreement between the parties; provided further that
each provision and agreement hereof shall be treated as independent from any
other provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.         For purposes
of the foregoing, the term “affiliate” shall not include any entity that
controls or is under common control with Citigroup Global Markets Holdings Inc.,
but in any event such term shall include Citigroup Global Markets Holdings Inc.
and any entity controlled by it, and for purposes of clause (a) above only,
shall include Citibank N.A.         Clauses (a), (b) and (c) of this paragraph
2(d) shall be deemed not to include any references to the affiliates of the
Non-Defaulting Party and Party X to the extent that their inclusion would
prejudice the enforceability of this paragraph 2(d).     (e)   If assets of an
employee benefit plan subject to any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) are intended to be used by either party hereto
(the “Plan Party”) in a Transaction, the Plan Party shall so notify the other
party prior to the Transaction. The Plan Party shall represent in writing to the
other party that the transaction does not constitute a prohibited transaction
under ERISA or is otherwise exempt therefrom, and the other party may proceed in
reliance thereon but shall not be required to so proceed.     (f)   Limitation
of Liability. No party shall be required to pay or be liable to the other party
for any consequential, indirect or punitive damages, opportunity costs or lost
profits.

17



--------------------------------------------------------------------------------



 



  (g)   Paragraph 8 of the Agreement shall be amended by adding at the end of
the paragraph the following paragraphs (e), (f) and (g):



  (e)   In the case of any Transaction for which the Repurchase Date is not the
Business Day immediately following the Purchase Date and with respect to which
Seller does not have any existing right to vary the Transaction, Seller shall
have the right (subject to the proviso to this sub-paragraph) by notice to Buyer
(such notice to be given at or prior to 12 pm (London time) on that Business
Day) to vary that Transaction in accordance with sub-paragraphs (a) and
(b) above, provided however that Buyer may elect by close of business on the
Business Day notice is received (or by close of business on the next Business
Day if notice is received after 12 pm (London time) on that day) not to vary
that Transaction. If Buyer elects not to vary the Transaction, Seller shall have
the right, by notice to Buyer, to terminate the Transaction on the Business Day
specified in that notice, such Business Day (unless the parties otherwise agree)
not to be later than two Business Days after the date of the notice.     (f)  
If Seller exercises its right to vary the Transaction or to terminate the
Transaction under sub-paragraph (e) above, notwithstanding paragraph 10(h),
Seller shall be required to pay to Buyer by close of business on the Business
Day of such variation or termination an amount equal to:



  (i)   Buyer’s actual cost (including all fees, expenses and commissions) of
(aa) entering into replacement transactions; (bb) entering into or terminating
hedge transactions; and (cc) terminating or varying transactions with third
parties in connection with or as a result of such variation or termination; and
    (ii)   to the extent that Buyer party does not enter into replacement
transactions, the loss incurred by Buyer directly arising or resulting from such
variation or termination,



      in each case as determined and calculated in good faith by Buyer.



  (g)   Where one party (the “Requesting Party”) has requested the other party
to transfer Equivalent Margin Securities to it in exchange for the transfer to
the other party of new Margin Securities in accordance with paragraph 8(d) but
the other party does not agree to the request, if the Requesting Party so elects
by written notice specifying the Equivalent Margin Securities to be transferred
and the Business Day on which those Equivalent Margin Securities are to be
transferred (such Business Day (unless the parties otherwise agree) not to be
later than two Business Days after the date of the notice) the other party
shall, unless otherwise agreed, transfer those Equivalent Margin Securities to
the Requesting Party in exchange for the transfer to the other party of Cash
Margin of an amount equal to the Market Value of the Equivalent Margin
Securities so transferred.



  (h)   Counterparties in certain jurisdictions



  (a)   Where party B is:



  (i)   a company incorporated or registered as external company under the
Companies Act, Chapter 308 of the laws of Barbados, paragraph A.1 of Annex X
will apply.



  (b)   Where Party B is a company incorporated or organized under the laws of
Bahrain or a branch established or located in Bahrain of a company incorporated
or organized outside Bahrain, paragraph B of Annex X will apply.

18



--------------------------------------------------------------------------------



 



  (c)   Where Party B is a company incorporated or organized under the laws of
Belgium or a branch established or located in Belgium of a company incorporated
or organized outside Belgium, paragraph C of Annex X will apply.     (d)   Where
Party B is a company incorporated or organized under the laws of Canada or a
branch established or located in Ontario or Quebec of companies incorporated or
organized outside Canada, paragraph D of Annex X will apply.     (e)   Where
Party B is a company incorporated or organized under the laws of Denmark or a
branch established or located in Denmark of a company incorporated or organized
outside Denmark, paragraph E of Annex X will apply.     (f)   Where Party B is a
company or a commercial partnership (Handelsgesellschaft) or a cooperative
society (Genossenschaft) incorporated or organized under the laws of the Federal
Republic of Germany or a branch established or located in the Federal Republic
of Germany of a company incorporated or organized outside the Federal Republic
of Germany, paragraph F of Annex X will apply.     (g)   Where Party B (other
than banks) is a company incorporated or organized under the laws of Finland or
a branch established or located in Finland of a company incorporated or
organized outside Finland, paragraph G of Annex X will apply.     (h)   Where
Party B is a company established under the laws of Luxembourg or a branch
established or located in Luxembourg of a company established outside
Luxembourg, paragraph H of Annex X will apply.     (i)   Where Party B is a
company incorporated or registered under the laws of New Zealand or a body
corporate registered as an “overseas company” under the laws of New Zealand or a
corporation incorporated or formed under the laws of another jurisdiction with a
branch or branches located in New Zealand but not registered as an “overseas
company” under the laws of New Zealand, paragraph I of Annex X will apply.    
(j)   Where Party B is a company incorporated or organized under the laws of
South Africa or a branch established or located in South Africa of a company
incorporated or organized outside South Africa, paragraph J of Annex X will
apply.     (k)   Where Party B is a limited liability company incorporated under
the laws of Sweden, paragraph K of Annex X will apply.     (l)   Where Party B
is a company incorporated and organized under the laws of Switzerland or a
branch established or located in Switzerland of a company incorporated or
organized outside Switzerland, paragraph L of Annex X will apply.



(i)   In the event of any inconsistency between the provisions of this Annex and
the provisions of the Global Master Repurchase Agreement attached hereto, the
terms contained in this Annex shall prevail.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

19



--------------------------------------------------------------------------------



 



ANNEX I, PART 2

SUPPLEMENTAL TERMS AND CONDITIONS WHERE
REPURCHASE TRANSACTIONS ARE TO BE EFFECTED IN UK
GILT-EDGED SECURITIES



1.   Interpretation



1.1   In this Part of this Annex -



  (a)   the “Agreement” means the Agreement substantially in the form of the
PSA//ISMA Global Master Repurchase Agreement for Gross Paying Securities of
which this Annex forms part;     (b)   “Central Gilts Office Service” or “CGO
Service” means the computer-based system for the transfer of gilt-edged
securities by exempt transfer (as defined in the Stock Transfer Act 1982)
operated by the Central Gilts Office of the Bank of England;     (c)   “CHAPS
system” means the same day payment system operated by the CHAPS Clearing Company
Limited;     (d)   “gilt-edged securities” means securities which are gilt-edged
securities for the purposes of section 51A(7) of the Income and Corporation
Taxes Act 1988 or, following that provision ceasing to have effect in accordance
with section 37 of the Finance (No 2) Act 1997, section 50(7) of the Income and
Corporation Taxes Act 1988.



1.2   Terms to which a defined meaning is given in the Agreement have the same
meanings in this Annex.   2.   Scope   2.1   The parties have agreed that the
Transactions to which the Agreement applies may include Transactions in respect
of gilt-edged securities.   2.2   The terms and conditions set out in this Annex
apply to Transactions in respect of gilt-edged securities and, to the extent and
in the circumstances provided in paragraph 3.4(c) below, Transactions wholly or
partly in respect of such other securities as are referred to in that paragraph.
  3.   CGO Service   3.1   The CGO Service shall be an agreed securities
clearance system for the purposes of paragraph 6(a)(iii) of the Agreement.   3.2
  Where under the rules and procedures of the CGO Service the delivery of any
Securities from a securities account in the name of one party or its nominee or
agent (“the transferor”) to a securities account in the name of the other party
or its nominee or agent (“the transferee”) gives rise to an assured payment
obligation by which the settlement bank acting for the transferee is obliged to
make a payment to the settlement bank acting for the transferor, the creation of
that assured payment obligation shall for the purposes of the Agreement and any
Transaction be treated as a payment from the transferee to the transferor of an
amount equal to the amount of the assured payment obligation.   3.3   Where any
transfer of Securities under or for the purposes of the Agreement or any
Transaction results, under the rules and procedures of the CGO Service, in a
payment (whether under paragraph 3.2 above or otherwise) which is not required
to be made by the Agreement or the terms of the relevant Transaction -



  (a)   where the amount of the relevant payment is less than £100, the payment
shall be treated as made by way of margin adjustment under paragraph 4 of the
Agreement;

20



--------------------------------------------------------------------------------



 



  (b)   in any other case the party receiving such payment shall, unless the
parties shall have agreed otherwise, cause an irrevocable payment in the same
amount to be made to the other party for value the same day through the CHAPS
system or another guaranteed payment system agreed between the parties.



3.4 (a)   Subject to and in accordance with the following provisions of this
sub-paragraph, the parties may agree to enter into an overnight sale and
repurchase transaction (a “DBV Transaction”) to be effected under the
“delivery-by-value” facility of the CGO Service.



  (b)   The Confirmation relating to a DBV Transaction -



  (i)   shall specify the Transaction as a DBV Transaction;     (ii)   shall not
describe the Purchased Securities;     (iii)   shall specify as the Purchase
Price the consideration to be input in respect of the delivery of the Purchased
Securities through the CGO Service;     (iv)   shall specify the pricing rate
for the DBV Transaction.



  (c)   The Purchased Securities under a DBV Transaction shall be such
Securities (which may include Securities which are not gilt-edged securities) as
shall be selected and delivered by the CGO Service on the apportionment of
securities to the relevant delivery in accordance with the rules and procedures
of the CGO Service.     (d)   The amount by which the Repurchase Price under a
DBV Transaction exceeds the Purchase Price shall be paid by the Seller to the
Buyer on the Repurchase Date on or as soon as practicable after the delivery of
Equivalent Securities through the CGO Service from a securities account of the
Buyer to a securities account of the Seller. Such payment shall be made through
the CGO Service or outside the CGO Service in same day funds.     (e)   If on
the Repurchase Date of a DBV Transaction Equivalent Securities are not delivered
to the Seller by reason of the fact that -



  (i)   either party’s membership of the CGO Service has been terminated or
suspended; or     (ii)   overnight collateral chits issued by the CGO Service at
the request of the Buyer have not been returned to the CGO Service on the
Repurchase Date by the latest time fixed for such return by the rules and
procedures of the CGO Service;



      then, unless before the latest time for delivery of such Equivalent
Securities under the rules and procedures of the CGO Service an Event of Default
has occurred under paragraph 10 of the Agreement in respect of either Party,
such non-delivery shall be deemed to constitute -



  (A)   where the Buyer’s membership of the CGO Service has been terminated or
suspended or sub-paragraph (ii) above applies, a failure by the Buyer to deliver
Equivalent Securities on the Repurchase Date;     (B)   where the Seller’s
membership of the CGO Service has been terminated or suspended, a failure by the
Seller to pay the Repurchase Price on the Repurchase Date.



  (f)   If after an Event of Default has occurred under paragraph 10 of the
Agreement Equivalent Securities to the Purchased Securities are delivered to a
securities account of the Seller against the creation of an assured payment
obligation in accordance with the rules and procedures of the CGO Service
notwithstanding the termination of the relevant DBV Transaction, such delivery
shall give rise to the following obligations, each of which shall be conditional
on the simultaneous performance of the other.



  (i)   an obligation on the Seller to deliver to the Buyer on demand securities
equivalent to the securities so delivered; and     (ii)   an obligation on the
Buyer to pay to the Seller on demand a sum equal to the amount of the assured
payment obligation so created.

21



--------------------------------------------------------------------------------



 



3.5 (a)   The parties may agree to enter into a series of DBV Transactions to be
confirmed by a single Confirmation, each such DBV Transaction being for the same
Purchase Price and each such DBV Transaction other than the first commencing on
the Repurchase Date of the previous Transaction. Such a series of DBV
Transactions is in this paragraph referred to as -



  (i)   an “Open DBV Repo” if the Repurchase Date of the last Transaction in the
series is not specified in the Confirmation but it is instead provided that, if
either Party gives to the other notice of not less than a stated period, the DBV
Transaction which will be due for Termination on the date specified in the
notice will be the last Transaction in the series and the series will be limited
accordingly;     (ii)   a “Term DBV Repo” if the date on which the last
Transaction in the series is due for Termination is specified in the
Confirmation.



  (b)   Subject to the following provisions of this sub-paragraph, paragraph 3.4
above shall apply in respect of each DBV Transaction forming part of an Open DBV
Repo or a Term DBV Repo.     (c)   It shall not be necessary for any Transaction
forming part of an Open DBV Repo or a Term DBV Repo to be evidenced by a
separate Confirmation and, subject to sub-paragraph 3.5(d) below, each such
Transaction shall be deemed to be entered into on the Repurchase Date of the
preceding such Transaction.     (d)   Notwithstanding the preceding provisions
of this sub-paragraph, a transaction which would otherwise be deemed to be
entered into on any day and would form part of an Open DBV Repo or a Term DBV
Repo shall be deemed not to be entered into if before the parties have taken the
steps necessary to effect delivery of the Purchased Securities under that
Transaction on that day in accordance with the rules and procedures of the CGO
Service -



  (i)   an Event of Default has occurred in relation to either party; or    
(ii)   an earlier Transaction forming part of that Open DBV Repo or Term DBV
Repo has been terminated under paragraph 10(e) or 10(f) of the Agreement.



  (e)   In any case where sub-paragraph 3.5(d) above applies, no further
Transaction forming part of the relevant Open DBV Repo or Term DBV Repo shall
arise.     (f)   Subject to sub-paragraph 3.5(h) below, and save in so far as
the Confirmation relating to an Open DBV Repo or Term DBV Repo may otherwise
provide, that part (if any) of the Repurchase Price in respect of each
Transaction in the relevant series (other than the last such Transaction) which
exceeds the Purchase Price shall not be payable on the Repurchase Date, but
shall instead be deferred until, and shall be payable on, the Repurchase Date of
the last Transaction in the series. Such payment shall be made through the CGO
Service or outside the CGO Service in same-day funds.     (g)   Any amount
payable in respect of a Transaction forming part of an Open DBV Repo or Term DBV
Repo payment of which has been deferred under sub-paragraph (f) above shall,
until it is paid or the relevant Transaction is terminated under any provision
of paragraph 10 of the Agreement, be treated for the purposes of paragraph 4(c)
of the Agreement as if it were an amount payable under paragraph 5 of the
Agreement.     (h)   If any Transaction forming part of an Open DBV Repo or Term
DBV Repo is terminated under any provision of paragraph 10 of the Agreement, any
amounts payable in respect of any earlier Transactions forming part of that Open
DBV Repo or Term DBV Repo payment of which has been deferred under sub-paragraph
3.5(f) above shall become due and payable immediately.



4.   Transactions in partly-paid securities



4.1   This paragraph applies where -



  (a)   the Purchased Securities under a Transaction are Securities on which a
call or instalment remains to be paid; and

22



--------------------------------------------------------------------------------



 



  (b)   the due date for the payment of any such call or instalment occurs
before the Termination of the Transaction.



4.2   The Seller shall pay to the Buyer, for value on or before the due date of
the call or instalment, an amount equal to the call or instalment payable on
that date in respect of Securities equivalent to the Purchased Securities.   4.3
  No adjustment to the Repurchase Price shall be made in consequence of the call
or instalment or of the payment made by the Seller under paragraph 4.2 above.  
4.4   On and from the due date for the payment of the call or instalment the
expression “Equivalent Securities” shall with respect to that Transaction be
taken to mean Securities of the same issuer, forming part of the same issue and
being of an identical type, nominal value, description and amount as the
Purchased Securities but after payment of the call or instalment in question.  
5.   Exercise of rights of conversion   5.1   This paragraph applies where the
Purchased Securities under a Transaction are Securities in respect of which a
right of conversion (whether arising under the terms of issue of the Securities
or under a conversion offer made after such issue) becomes exercisable before
the Termination of the Transaction.   5.2   The Seller may, not later than a
reasonable period before the latest time for the exercise of the right of
conversion, give to the Buyer written notice to the effect that, on Termination
of the Transaction, it wishes to receive Securities in such form as will arise
if the right of conversion is exercised or, in the case of a right of conversion
which may be exercised in more than one manner, is exercised in such manner as
is specified in the notice.   5.3   With effect from the latest time for the
exercise of the right of conversion the expression “Equivalent Securities” shall
be taken to mean -



  (a)   if a notice has been given under paragraph 5.2 above not later than the
time specified in that sub-paragraph, such amount of such Securities of such
description as fall to be held by a holder of Securities of the same issuer,
forming part of the same issue and being of an identical type, nominal value,
description and amount as the Purchased Securities if he has exercised the right
of conversion in the manner specified in the notice;     (b)   in any other
case, such amount of Securities of such description as fall to be held by a
holder of Securities of the same issuer, forming part of the same issue and
being of an identical type, nominal value, description and amount as the
Purchased Securities if he has not exercised the right of conversion.



6.   Termination of on demand Transactions



6.1   Paragraph 3(e) of the Agreement shall not apply, but shall be replaced by
the following -



  (e)   “In the case of on demand Transactions, demand for Termination shall be
made by Buyer or Seller, by telephone or otherwise, and shall provide for
Termination to occur as soon as reasonably practicable after such demand or on
such date (being at least one Business Day after that on which the demand is
made) as may be specified in the demand; provided that, unless otherwise agreed
between the Parties, a demand which is made before 10 a.m. on a Business Day may
provide for Termination to occur not later than the close of business on that
day.”



7.   Dividend entitlements: effect on margin provisions



7.1   This paragraph applies where -



  (a)   the ex-dividend date for the payment of any dividend on any Purchased
Securities occurs before the Termination of the relevant Transaction; or

23



--------------------------------------------------------------------------------



 



  (b)   the ex-dividend date for the payment of any dividend on any gilt-edged
securities which have been delivered to a party as Margin Securities occurs
before Equivalent Margin Securities have been delivered to the other party.



7.2   For the purposes of paragraph 4 of the Agreement -



  (a)   where the paragraph 7.1(a) above applies, from the period from the
ex-dividend date until the Termination of the Transaction, the Purchaser shall
be deemed to have received a payment of Cash Margin equal to the amount of the
dividend payable on the Purchased Securities by reference to that ex-dividend
date;     (b)   where paragraph 7.1(b) above applies, the party which has
received those Margin Securities shall, from the period from the ex-dividend
date until Equivalent Margin Securities are delivered to the other party, be
deemed to have received a payment of Cash Margin equal to the amount of the
dividend payable on those Margin Securities by reference to that ex-dividend
date.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

24



--------------------------------------------------------------------------------



 



ANNEX 1, Part 4

Additional Terms and Conditions relating to
European Economic and Monetary Union



1.   Interpretation

In this Annex -

“euro” means the currency of the member states of the European Union that adopt
a single currency in accordance with the Treaty establishing the European
Communities, as amended by the Treaty on European Union;

“euro unit”, “national currency unit” and “transitional period” have the meaning
given to those terms in the European Council Regulation on the legal framework
for the introduction of the euro which is expected to come into force 1
January 1999;

“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer System.



2.   Continuity of contract

The parties confirm that the introduction of the euro or the occurence or
non-occurence of any other event associated with economic and monetary union in
the European Community shall not have the effect of altering any term of the
Agreement or discharging; or excusing performance under the Agreement or any
Transaction thereunder, nor give a party the right unilaterally to alter or
terminate the Agreement or any Transaction thereunder.



3.   Business Days

The parties agree that -



(a)   references in paragraph 2(d)(iv) of the Agreement to a day on which “banks
are open for business in the principle financial centre” in relation to a
national currency unit will be to a day on which banks are open for settling
payments in the national currency unit in the principle financial centre of that
national currency unit immediately prior to the start of the transitional
period;



(b)   there shall be inserted at the end of paragraph 2(d)(iv) of the Agreement
-



    “ (or, in the case of a payment denominated in euro, a day on which TARGET
operates)”; and



(c)   the following words at the end of paragraph 2(d)(iv) of the Agreement
shall be deleted with effect from 1 January 1999 -



    “(or, in the case of ECU, a day on which ECU clearing operates)”.

25



--------------------------------------------------------------------------------



 



4.   Equivalent Securities

The parties agree that for the purposes of paragraph 2(p) of the Agreement,
Securities will be equivalent to other Securities notwithstanding that those
Securities have been redenominated into euro or the nominal value of the
Securities has changed in connection with such redenomination.



5.   Payment and Transfer

The parties agree that there shall be inserted at the end of paragraph 6(h) of
the Agreement -



    “For the purposes of this paragraph, amounts in euros (whether denominated
in the euro unit or a national currency unit) shall be treated as being in the
same currency only if those amounts are expressed in the euro unit or the same
national currency unit.”.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

26



--------------------------------------------------------------------------------



 



ANNEX II

FORM OF CONFIRMATION

To:
From:
Date:
Subject: [Repurchase] [Buy/Sell]* Transaction

(Reference Number:)

Dear Sirs,

The purpose of this [letter]/[facsimile]/[telex] is to set forth the terms and
conditions of the above repurchase transaction entered into between us on the
Contract Date referred to below.

This confirmation supplements and forms part of, and is subject to, the Global
Master Repurchase Agreement as entered into between us as of [ ] as the same may
be amended from time to time (the Agreement). All provisions contained in the
Agreement govern this confirmation except as expressly modified below. Words and
phrases defined in the Agreement and used in this confirmation shall have the
same meaning herein as in the Agreement.

1.Contract Date:

2.Purchased Securities [state type[s] and nominal value[s]]:

3.CUSIP, CINS or other identifying number[s]:

4.Buyer:

5.Seller:

6.Purchase Date:

7.Purchase Price:

8.Contractual Currency:

[9.Repurchase Date]:*

[10.Terminable on demand]*

11.Pricing Rate:

[12.Sell Back Price:]

13.Buyer’s Bank Account[s] Details:

14.Seller’s Bank Account[s] Details:

[15.The Transaction is an Agency Transaction. [Name of Agent] is acting as agent
for [name or identifier of Principal]]*

[16.Additional Terms]:

Yours faithfully,

*Delete as appropriate.

27



--------------------------------------------------------------------------------



 



ANNEX III

Buy/Sell Back Transactions



1.   In the event of any conflict between the terms of this Annex III and any
other term of the Agreement, the terms in this Annex shall prevail.



2.   Each Transaction shall be identified at the time it is entered into and in
the Confirmation relating to it as either a Repurchase Transaction or a Buy/Sell
Back Transaction.



3.   In the case of a Buy/Sell Back Transaction the Confirmation delivered in
accordance with paragraph 3 of the Agreement may consist of a single document in
respect of both of the transactions which together form the Buy/Sell Back
Transaction or separate Confirmations may be delivered in respect of each such
transaction. Such Confirmations may be in the form of Annex II to the Agreement
except that, subject to paragraph 5 below, such Confirmations shall not include
the item specified in paragraph 10 of Annex II.



4.   The following definitions shall apply to Buy/Sell Back Transactions:



  (i)   “Accrued Interest”, with respect to any Purchased Securities subject to
a Buy/Sell Back Transaction, unpaid Income that has accrued during the period
from (and including) the issue date or the last Income Payment Date (whichever
is the later) in respect of such Purchased Securities to (but excluding) the
date of calculation. For these purposes unpaid Income shall be deemed to accrue
on a daily basis from (and including) the issue date or the last Income Payment
Date (as the case may be) to (but excluding) the next Income Payment Date or the
maturity date (whichever is the earlier);     (ii)   “Sell Back Differential”,
with respect to any Buy/Sell Back Transaction as of any date, the aggregate
amount obtained by daily application of the Pricing Rate for such Buy/Sell Back
Transaction (on a 360 day basis or 365 day basis in accordance with the
applicable ISMA convention, unless otherwise agreed between the parties for the
Transaction) to the sum of (a) the Purchase Price and (b) Accrued Interest paid
on the Purchase Date for such Transaction for the actual number of days during
the period commencing on (and including) the Purchase Date for such Buy/Sell
Back Transaction and ending on (but excluding) the date of calculation;    
(iii)   “Sell Back Price”, with respect to any Buy/Sell Back Transaction, means:



  (x)   in relation to the date originally specified by the parties as the
Repurchase Date pursuant to paragraph 3(b)(iii) of the Agreement, the price
agreed by the Parties in relation to that Buy/Sell Back Transaction, and     (y)
  in any other case (including for the purposes of the application of paragraph
4 (margin maintenance) or paragraph 10 (Events of Default)) of the Agreement,
the product of the formula (P + AI + D) - (IR + C), where -

             

  P   =   the Purchase Price
 
           

  AI   =   the amount, equal to Accrued Interest at the Purchase Date, paid
under paragraph 8 of this Annex
 
           

  D   =   the Sell Back Differential
 
           

  IR   =   the amount of any Income in respect of the Purchased Securities
payable by the issuer on or, in the case of registered Securities, by reference
to, any date falling between the Purchase Date and the Repurchase Date
 
           

  C   =   the aggregate amount obtained by daily application of the Pricing Rate
for such Buy/Sell Back Transaction to any such Income from (and including) the
date of payment by the issuer to (but excluding) the date of calculation



5.   When entering into a Buy/Sell Back Transaction the parties shall also agree
the Sell Back Price and the Pricing Rate to apply in relation to that
Transaction on the scheduled Repurchase Date. The parties shall record the
Pricing Rate in at least one Confirmation applicable to that Buy/Sell Back
Transaction.



6.   Buy/Sell Back Transactions shall not be terminable on demand.

28



--------------------------------------------------------------------------------



 



7.   In the case of a Buy/Sell Back Transaction, the Purchase Price shall be
quoted exclusive of Accrued Interest to the Purchase Date on the Purchased
Securities and the Sell Back Price shall be quoted exclusive of Accrued
Interest.



8.   For the purposes of paragraph 3(c) of the Agreement, in the case of a
Buy/Sell Back Transaction, the Purchased Securities shall be transferred to
Buyer or its agent against the payment of the Purchase Price plus an amount
equal to Accrued Interest to the Purchase Date on such Purchased Securities.



9.   In the case of a Buy/Sell Back Transaction, paragraph 3(f) of the Agreement
shall not apply. Termination of such a Transaction will be effected on the
Repurchase Date by transfer to Seller or its agent of Equivalent Securities
against the payment by Seller of (i) in a case where the Repurchase Date is the
date originally scheduled by the parties pursuant to paragraph 3(b)(iii) of the
Agreement, the Sell Back Price referred to in paragraph 4(iii)(x) of this Annex
plus an amount equal to Accrued Interest to the Repurchase Date; and (ii) in any
other case, the Sell Back Price referred to in paragraph 4(iii)(y) of this
Annex.



10.   If the parties agree that a Buy/Sell Back Transaction is to be repriced in
accordance with paragraph 4(i) of the Agreement, they shall at the time of such
repricing agree the Purchase Price, the Sell Back Price and the Pricing Rate
applicable to the Repriced Transaction.



11.   Paragraph 5 of the Agreement (relating to Income payments) shall not apply
to Buy/Sell Back Transactions.



12.   References to “Repurchase Price” throughout the Agreement shall be
construed as references to “Repurchase Price or the Sell Back Price, as the case
may be”.



13.   In Paragraph 10(c)(i) of the Agreement (relating to Events of Default),
the reference to the “Repurchase Prices” shall be construed as a reference to
“Repurchase Prices and Sell Back Prices”.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

29



--------------------------------------------------------------------------------



 



ANNEX IV
Transactions entered into as agent

1. Subject to the following provisions of this Annex, either party may enter
into Transactions as agent for a third person (a “Principal”), whether as
custodian or investment manager or otherwise (a Transaction so entered into
being an “Agency Transaction”). In this Annex the party entering into an Agency
Transaction as agent is referred to as the “Agent” and the other party is
referred to as the “other party”.

2. A party may enter into an Agency Transaction if, but only if - (a) it
specifies that Transaction as an Agency Transaction at the time when it enters
into it and in the Confirmation; (b) it enters into that Transaction on behalf
of a single Principal whose identity is disclosed to the other party (whether by
name or by reference to a code or identifier which the parties have agreed will
be used to refer to a specified Principal) at the time when it enters into the
Transaction; and (c) has at the time when the Transaction is entered into actual
authority to enter into the Transaction on behalf of that Principal and to
perform on behalf of that Principal all of that Principal’s obligations under
the Agreement.

3. A transaction shall not be entered into under the Agreement and this Annex if
both parties specify that they propose to enter into that transaction as an
agent.

4. Each party undertakes that, if it enters as agent into an Agency Transaction,
forthwith upon becoming aware – (a) of any event which constitutes an Act of
insolvency with respect to the relevant Principal; or (b) of any breach of any
of the warranties given in paragraph 8 below or of any event or circumstance
which has the result that any such warranty would be untrue if repeated by
reference to the current facts; it will inform the other party of that fact and
will, if so required by the other party, furnish the other party with such
additional information as the other party may reasonably request.

5. (a) Each Agency Transaction shall be a transaction between the relevant
Principal and the other party and no person other than the relevant Principal
and the other party shall be a party to or have any rights or obligations under
an Agency Transaction. Without limiting the foregoing, the Agent shall not be
liable as principal for the performance of an Agency Transaction, but this is
without prejudice to any liability of the Agent under any other provision of
this Annex. (b) All the provisions of the Agreement shall apply separately as
between the other party and each Principal for whom the Agent has entered into
an Agency Transaction or Agency Transactions as if each such Principal were a
party to a separate agreement with the other party in all respects identical
with the Agreement as supplemented by the provisions of this Annex other than
this paragraph, but with the following additions and modifications - (i) if
there occurs in relation to the Agent an Event of Default or an event which
would constitute an Event of Default if the other party served a Default Notice
or other written notice under any sub-paragraph of paragraph 10 of the
Agreement, the other party shall be entitled by giving written notice to the
Principal (which notice shall be validly given if given to the Agent in
accordance with paragraph 14 of the Agreement) to declare that by reason of that
event an Event of Default is to be treated as occurring in relation to the
Principal. If the other party gives such a notice then an Event of Default shall
be treated as occurring in relation to the Principal at the time when the notice
is deemed to be given in accordance with paragraph 14 of the Agreement; (ii) if
the Principal is neither incorporated nor has established a place of business in
Great Britain, the Principal shall for the purposes of paragraph 17 of the
Agreement as so applicable be deemed to have appointed as its agent to receive
on its behalf service of process in the Courts of England the Agent, or if the
Agent is neither incorporated nor has established a place of business in the
United Kingdom, the person appointed by the Agent under paragraph 17 of the
Agreement, or such other person as the Principal may from time to time specify
in a written notice given to the other party. (c) The Agent shall do all such
things and provide the other party with all such information as may be necessary
to identify any Transaction Exposure which may arise in respect of any
Principal. (d) The foregoing provisions do not affect the operation of the
Agreement as

30



--------------------------------------------------------------------------------



 



between the other party and the Agent in respect of any Transactions into which
the Agent may enter on its own account as a principal.

6. Paragraph 9(b) of the Agreement shall be deleted and replaced by the
following- “(b) it will engage in this Agreement and the Transactions
contemplated hereunder as principal or, subject to and in accordance with of
Annex IV, as agent and the conditions referred to in Annex IV will be fulfilled
in respect of each Transaction into which it enters as an agent;”.

7. At the beginning of the last sentence of paragraph 9 of the Agreement there
shall be added the words “Subject to Annex IV,”.

8. Each party warrants to the other that it will, on every occasion on which it
enters or purports to enter into a transaction as an Agency Transaction, be duly
authorized to enter into that transaction on behalf of the person whom it
specifies as the Principal in respect of that transaction and to perform on
behalf of that person all the obligations of that person under the Agreement.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
Title: Managing Director
  Name: Steven A. Museles
Title: Senior Vice President

31



--------------------------------------------------------------------------------



 



ANNEX V

NAMES AND ADDRESSES FOR COMMUNICATION BETWEEN PARTIES



1.   PARTY A

CITIGROUP GLOBAL MARKETS INC. AS AGENT FOR
CITIGROUP GLOBAL MARKETS LIMITED
Citigroup Centre
33 Canada Square
Canary Wharf
London E14 5LB

Settlements
Attn: Customer Services
Tel: 0171 721 2000
Fax: 0171 721 3516
Tlx: 886441

Repo Trading Desk
Tel: 0171 721 3406
Fax: 0171 721 2859
Tlx: 886441

Notices/Contract Issues
Attn: Finance Desk
Tel: 0171 721 3421
Fax: 0171 721 2831
Tlx: 886441



2.   PARTY B

Attention:
Telephone:
Telex:
Fax:

32



--------------------------------------------------------------------------------



 



ANNEX VI

NAME AND ADDRESS OF PARTY A’S AGENT FOR SERVICE OF PROCESS

CITIGROUP GLOBAL MARKETS INC. AS AGENT FOR
CITIGROUP GLOBAL MARKETS LIMITED
Citigroup Centre
Canada Square
London E14 5LB

33



--------------------------------------------------------------------------------



 



ANNEX VII

NAME AND ADDRESS OF PARTY B’S AGENT FOR SERVICE OF PROCESS
AS REQUIRED IN CLAUSE 17

34



--------------------------------------------------------------------------------



 



ANNEX IX

Net Paying Securities

The term “gross paying securities” shall be deleted from the title page, and in
both the heading to the Agreement and paragraph 1(a) the phrase “other than
equities, U.S. Treasury instruments and Net Paying Securities” shall be replaced
by the phrase “other than equities and U.S. Treasury instruments”.

The definition of “Net Paying Securities” shall be deleted.

In Annex III (Buy/Sell Transactions) the following words shall be added at the
end of the definition of the expression “IR”;

“ and for the avoidance of the doubt the reference to the amount of Income for
these purposes shall be to an amount paid without withholding or deduction for
or on account of taxes or duties notwithstanding that a payment of such Income
made in certain circumstances may be subject to such a withholding or
deduction.”

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

35



--------------------------------------------------------------------------------



 



ANNEX VIII

Supplemental Terms and conditions for transactions in
Italian Domestic Purchased Securities



1.   In the event of Repurchase Transactions or Buy/Sell Back Transactions in
Domestic Purchased Securities (as defined below) or in Italian Bonds (as defined
below) whether or not such Italian Bonds fall within the definition of Domestic
Purchased Securities, the following provisions shall apply and, where in
conflict with any other term of the Agreement, including Annex III of the
Agreement, they shall prevail.



2.   The following definition shall be added to paragraph 2 of the Agreement:



    “Domesticated Purchased Securities” means Purchased Securities which are
issued in Italy whether or not the issuer thereof is incorporated in Italy or
has a presence in Italy.



3.   The following definitions shall replace the corresponding definitions
contained in paragraph 4 of Annex III of the Agreement:



  (i)   “Accrued Interest”, with respect to any Domestic Purchased Securities
unpaid Income that has accrued during the period from (and excluding) the issue
date or the last Income Payment Date (whichever is the later) in respect of such
Domestic Purchased Securities to (and including) the date of calculation. For
these purposes unpaid Income shall be deemed to accrue on a daily basis from
(and excluding) the issue date or the last Income Payment Date (as the case may
be) to and including the next Income Payment Date or the maturity date
(whichever is the earlier).     (ii)   “Sell Back Differential”, with respect to
any Transaction in Domestic Purchased Securities as of any date, the aggregate
amount obtained by daily application of the Pricing Rate for such Transaction
(on a 360 day basis, unless otherwise agreed between the parties for the
Transaction) to the sum of (a) the Purchase Price and (b) Accrued Interest paid
on the Purchase Date for such Transaction for the actual number of days during
the period commencing on (and excluding) the Purchase Date for such Transaction
and ending on (and including), the date of calculation.



4.   The settlement method in relation to Transactions in Domestic Purchased
Securities shall be “in the clearing” (giornaliera titoli) unless the parties in
the relevant Confirmation agree that such settlement method shall be “over the
counter” (Conto Accentrato Titoli (CAT) copertura giornaliera) (such terms
having the meanings specified in the relevant regulations issued by the Bank of
Italy).



5.(a)   In connection with a Transaction in Domestic Purchased Securities, if
Seller fails to deliver Domestic Purchased Securities to Buyer on the Purchase
Date or Buyer fails to deliver Securities equivalent to Domestic Purchased
Securities on the Repurchase Date and Buyer or, as the case may be, Seller (the
affected party) elects to terminate the Transaction in accordance with paragraph
10(e)(iii) or, as the case may be paragraph 10(f)(iii) of the Agreement, the
parties agree that for the purposes of paragraph 10(c):



  (i)   if the affected party has at any time in the period beginning on the
date on which the failure occurred and ending at the Default Valuation Time,
purchased, whether by way of a repurchase transaction, buy and sell back
transaction or otherwise, Securities forming part of the same issue and being of
an identical type and description as those Purchased Securities or Equivalent
Securities and in substantially the same amount as those Securities, the
affected party shall, to the extent that it does not fall within paragraph 2(j),
treat the cost of such purchase (including all reasonable costs, fees and
expenses incurred in connection therewith) as the Default Market Value of those
Securities;     (ii)   in calculating the Default Market Value, reasonable costs
and expenses incurred in connection with a purchase of Securities under
paragraph 2(j)(ii)(aa) or (bb) shall include:



  (aa)   any costs imposed by the Bank of Italy as a result of the failure; and

36



--------------------------------------------------------------------------------



 



  (bb)   an amount equal to interest on the amount of any deposit which the
affected party is required to make with the Bank of Italy at the greater of the
Pricing Rate for the relevant Transaction and EURIBOR (on a 360 day basis,
unless otherwise agreed by the parties to the Transaction) which shall be
payable by the other party to the affected party.



(b)   If Buyer fails to deliver Equivalent Securities to Seller on the
applicable Repurchase Date, Seller may by written notice to the other party,
elect to adjust the Transaction in accordance with sub-paragraph (c) below.



(c)   The adjustment of a Transaction (the Original Transaction) under this
sub-paragraph shall be effected as follows. The Original Transaction shall be
terminated on the Repurchase Date for the Original Transaction and the parties
shall be in deemed to enter into a new Transaction (the Replacement Transaction)
in accordance with the following provisions:



  (i)   the Purchase Date under the Replacement Transaction shall be the
Repurchase Date under the Original Transaction;     (ii)   the Purchased
Securities under the Replacement Transaction shall be Securities equivalent to
the Purchased Securities under the Original Transaction;     (iii)   the
Purchase Price under the Replacement Transaction shall, unless otherwise agreed,
be the Market Value of the Purchased Securities for that Transaction on the
Purchase Date for the Replacement Transaction as determined by Seller;     (iv)
  the Pricing Rate under the Replacement Transaction shall, unless otherwise
agreed, be minus five per cent;     (v)   the Repurchase Date under the
Replacement Transaction shall be the Business Day following the Purchase Date
under the Replacement Transaction;     (vi)   the Margin Ratio and, subject as
aforesaid, the other terms of the Replacement Transaction shall, unless
otherwise agreed, be identical to those of the Original Transaction; and    
(vii)   the obligations of the parties with respect to the delivery of the
Purchased Securities and the Payment of the Purchase Price under the Replacement
Transaction shall be set off against their obligations with respect to the
delivery of Equivalent Securities and payment of the Repurchase Price under the
Original Transaction and accordingly only a net cash sum shall be paid by one
party to the other. If such net sum is payable by Seller to Buyer, that sum
shall be payable on the Repurchase Date under the Replacement Transaction.



(d)   If on the Repurchase Date for any Transaction Buyer delivers to Seller
part only of the Equivalent Securities which it should have delivered (the
Delivered Securities and the part of the Equivalent Securities which Buyer has
failed to deliver being the Undelivered Securities) Seller shall not be obliged
to accept delivery of the Delivered Securities but instead may elect to
terminate that Transaction in accordance with paragraph 10(f)(iii) of the
Agreement, in which case sub-paragraph (a) above shall apply. If Seller does not
accept delivery of the Delivered Securities, the provisions of sub-paragraph
(e) below shall apply.



(e)   Where this paragraph applies, the Transaction (the Terminated Transaction)
shall be terminated. Upon such termination, Buyer shall transfer to Seller or
its agent the Delivered Securities against payment by Seller of the proportion
of the Repurchase Price which corresponds to the Delivered Securities and the
parties shall be deemed to enter into a new Transaction on the following terms:



  (i)   the Purchase Date under the new Transaction shall be the Repurchase Date
under the Terminated Transaction;     (ii)   the Purchased Securities under the
new Transaction shall be Securities equivalent to the Undelivered Securities;  
  (iii)   the Purchase Price under the new Transaction shall be in the Market
Value of the Undelivered Securities at the Purchase Date under the new
Transaction as determined by Seller;

37



--------------------------------------------------------------------------------



 



  (iv)   the Repurchase Date under the new Transaction shall be the Business Day
following the Purchase Date under the new Transaction;     (v)   the Pricing
Rate under the new Transaction shall, unless otherwise agreed, be minus five per
cent;     (vi)   the Margin Ratio and, subject as aforesaid, the other terms of
the new Transaction shall, unless otherwise agreed, be identical to those of the
Terminated Transaction; and     (vii)   the obligations of the parties with
respect to the delivery of the Undelivered Securities and the payment of that
part of the Repurchase Price which corresponds to the Underlying Securities
under the Terminated Transaction shall be set off against their obligations with
respect to the delivery of the Purchased Securities and the payment of the
Purchase Price under the new Transaction and accordingly only a net cash sum
shall be paid by Seller to Buyer. If such net sum is payable by Seller to Buyer,
that sum shall be payable on the Repurchase Date under the Replacement
Transaction.



6.   Transactions in Domestic Purchased Securities between an Italian resident
and a counterparty which is not resident in Italy for Italian tax purposes (but
excluding the foreign branches of entities incorporated in Italy) where the
non-Italian party is Buyer, are subject to the then applicable withholding tax
in accordance with the following formula applied to the amount of capital gains
(as resulting from the following formula) realised unless otherwise provided in
any applicable tax treaty.



    (Pssnt – Pssnp) x Awtr x (360/gg) x (100/Pssnp)

             
Pssnt 
  =   Prezzo supersecco netto a
termine   Sell Back Price net of accrued interest and matured original issue
discount
Pssnp
  =   Prezzo supersecco netto a pronti   Purchase price net of accrued interest
and matured original issue discount
 
           
Awtr
  =   Tazzo della ritenuta d’imposta applicabile   Applicable withholding tax
rate
 
           
gg
  =   Giorni di durata del Buy/Sell
Back   number of days in the transaction (excluding the date of purchase and
including the date of sell back)



    To the extent that the withholding tax referred to above is applicable to
Buyer and Seller is required to pay the amount of such withholding tax to the
Italian tax authorities, Seller shall be entitled to deduct the amount of such
tax from the Repurchase Price or, within ten days of the demand of Seller to
make the relevant payment, Buyer shall reimburse Seller in respect of the amount
required to be paid by it. Seller shall, upon demand by Buyer, provide Buyer
with appropriate evidence of the amount of tax deducted and paid to he Italian
tax authorities as Buyer may reasonably require to obtain any tax relief under
any applicable tax treaty or to obtain any tax credit in respect of its income
in the country in which it is resident or out of which it is acting.



7.   Paragraphs 3, 4(iii) and 5 to 13 (inclusive) of Annex III of the Agreement
shall apply to Buy/Sell Back Transactions in Domestic Purchased Securities as
if:



  (a)   references to Buy/Sell Back Transactions shall be construed as
references to Buy/Sell Back Transactions in Domestic Purchased Securities; and  
  (b)   references to Purchased Securities shall be construed as references to
Domestic Purchased Securities;



8.   Unless otherwise agreed:



  (a)   paragraph 5 of the Agreement shall apply without modification in respect
of any payment of income in respect of Italian Bonds which could be received
without a withholding or deduction on account of Italian tax being made at
source by an owner of such Italian bonds which is a body corporate resident in
Italy or in one of the jurisdictions listed in Decree of he Minister of finance
of the Republic of Italy dated 4th September, 1996 issued pursuant to
Legislative Decree no. 239 of 1st April, 1996 having an appropriate double tax
treaty with Italy (whether or not either of the parties is such a body
corporate);

38



--------------------------------------------------------------------------------



 



  (b)   paragraph 5 of the Agreement shall be modified, in its application to
any payment of Income in respect of Italian Bonds other than such a payment
falling within sub-paragraph (a) above, by deducting from the amount required to
be transferred or credited under that paragraph an amount equal to any amount
which would, on the assumption that Buyer owned the Italian Bonds at the
relevant Income Payment Date, be withheld or deducted at source on account of
Italian tax;     (c)   in relation to Buy/Sell Back Transactions in Italian
Bonds, the amount “IR” in the formula for computing the Sell Back Price pursuant
to paragraph 4(iii)(y) of Annex III of the Agreement shall be calculated on the
same basis as the amount required to be transferred or credited pursuant to
paragraph 5 is calculated in accordance with sub-paragraphs (a) and (b) above;  
  (d)   without prejudice to the provisions set out in the final sentence of
paragraph 6 above in this Annex IX, neither party shall be obliged to deliver or
transfer to the other, or to account to the other for, any tax credits or
refunds to which it may become entitled in respect of Income on Italian Bonds;
and     (e)   paragraph 11 (Tax Event) shall not apply to any Transaction by
virtue of any Italian Bonds ceasing to be Securities in respect of which a
deduction or withholding on account of Italian tax is required to be made in
respect of a payment of Income to which an owner as is referred to in
sub-paragraph (a) above.         For the purposes of this paragraph “Italian
Bonds” means any Securities which are issued by the Italian government or local
authorities (or the Securities which for Italian tax purposes are treated
likewise) or by other entitles and to which the provisions of Legislative Decree
no. 239 of 1st April, 1996, as amended granting a special tax treatment will
apply.

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

39



--------------------------------------------------------------------------------



 



ANNEX X
Supplemental Terms and Conditions for
Transactions with Citigroup Global Markets Limited

[Note: The additional wording below was recommended for inclusion in this
Agreement by Legal Opinions.]

Paragraph references are to paragraphs in the Agreement. Reference to Party X
applies to either Party A or Party B.

BARBADOS



(A) 1.   This paragraph shall apply where Party X is a company incorporated or
registered as external company under the Companies Act, Chapter 308 of the laws
of Barbados or is a branch established or located in Barbados of a company
incorporated or organized outside Barbados:



    “Without limiting any other provisions of paragraphs 2(a) or 10 of the
Agreement, in the case of Party X the following events shall constitute an Act
of Insolvency:



  (i)   the making by it of a fraudulent conveyance, gift, delivery or transfer
of property;     (ii)   the making by it of any conveyance or transfer of
property or the creation of any charge on any property which would under the
Bankruptcy Act Chapter 303 of the laws of Barbados or any other enactment be
void as a fraudulent preference if he were adjudged bankrupt;     (iii)   the
execution against it by seizure of its goods under process in an action in any
court and such goods have either been sold or held by the Marshal for twenty-one
days (such twenty-one days being calculated in accordance with the provisions of
the Bankruptcy Act);     (iv)   the giving of notice that it has suspended or is
about to suspend payment of its debts; and     (v)   the declaration by any act
that it is unable to meet its engagements.”

BAHRAIN



(B)   This paragraph shall apply where Party X is a company incorporated or
organized under Laws of Bahrain or a branch established or located in Bahrain of
a company incorporated or organized outside Bahrain:



  (i)   the words ‘and in respect of Party X, adjudication by a court as to the
date when Party X is deemed to suspend payment pursuant to Article 8 of the
Bankruptcy and Composition Law of Bahrain, Decree Law no. 11/1987” shall be
inserted immediately after the word “filing” in the last line of paragraph
2(a)(iv) of this Agreement.     (ii)   Notwithstanding any other provisions in
the Agreement, all Transactions and all sums payable hereunder, from the time
that they are entered into or from the time at which the payment obligation is
incurred (as the case may be), shall constitute one single and integral account,
the amount standing to the credit of which shall be a sum equal to the Net
Exposure (if any) of one party to the other and such account shall be deemed to
be in the name and favour of that party which has the Net Exposure to the other.
To the extent permitted by applicable law, for the purposes of this calculation,
all sums not denominated in the Base Currency shall be converted into the Base
Currency on the relevant date at the Spot Rate prevailing at the relevant time.
    (iii)   For the avoidance of doubt, the provisions of paragraph (ii) above,
shall be read and construed as applying to Transactions as between the Principal
and the other party notwithstanding that any Transaction may be an Agency
Transaction.”

40



--------------------------------------------------------------------------------



 



BELGIUM



(C)   This paragraph shall apply where Party X is a company incorporated or
organized under the laws of Belgium or a branch established or located in
Belgium of a company incorporated or organized outside Belgium.



    “Paragraph 2(a) is amended by inserting at the end of the paragraph the
following: “(viii) the occurrence of an attachment whether conservatory or
executory (saisie-arêt conservatoire or saisie arrêt exécution/bewaurend beslag
onder derden or witvoerend beslag onder derden), of the sums owing to it from
the other party;”

CANADA



(D)   This paragraph shall apply where Party X is a company incorporated or
organized under the laws of Canada or a branch established or located in Ontario
or Quebec of companies incorporated or organized outside Canada:



    “Without limiting the provisions of paragraphs 2(a) or 10 of the Agreement,
in respect of Party X:



  (i)   the reference 2(a)(vi) to analogous proceedings shall include a
reference to proceedings under the Bankruptcy and Insolvency Act (Canada) and
the Companies’ Creditors Arrangement Act (Canada) and to any corporate law
proceedings with potential application to such party in the event of its
insolvency: and     (ii)   the occurrence of such proceedings shall, upon the
service of a Default Notice, constitute an Event of Default for the purpose of
paragraph 10 of the Agreement.”

DENMARK



(E)   This paragraph shall apply where Party X is incorporated or organized
under the laws of Denmark or a branch established or located in Denmark of a
company incorporated or organized outside Denmark:



    “In respect of Party X the occurrence of any Act of Insolvency shall
constitute an immediate Event of Default and the service of written notice shall
not be necessary.”



    FEDERAL REPUBLIC OF GERMANY



(F)   This paragraph shall apply where Party X is a company or a commercial
partnership (Handelsgessellscaft) or a cooperative society (Genossenschaft)
incorporated or organized under the laws of the Federal Republic of Germany or a
branch established or located in the Federal Republic of Germany of a company
incorporated or organized outside the Federal Republic of Germany:



  (i)   In this paragraph         “Konkursverfahren” means bankruptcy
proceedings under the Bankruptcy Act (Konkursordnung) dated 18 February 1877, as
amended and “Konkursverwalter” means a Konkursverwalter appointed under that
Act;         “Vergleichsverfahren” means composition proceedings under the
Composition Act (Vergleichsordnung) dated 26 February 1935, as amended and
“Vergleichsverwalter” means a Vergleichsverwalter appointed under that Act;    
    “Gesamtvollstreckungsordnung” means the insolvency Act promulgated on 23
May 1991 in respect of the new federal states (Länder) of Germany,
“Gesamtvollstreckungsverfahren” means insolvency proceedings instituted under
that Act and “Verwalter” means a “Vergleichsverwalter” appointed under that Act;
        “Insolvenzordung” means the Insolvency Act which is due to come into
force in Germany in 1 January 1999, “Insolvenzverfahren” means insolvency
proceedings instituted under the Act and “Insolvenzverwalter” means an
“Insolvenzverwalter” appointed under that Act.

41



--------------------------------------------------------------------------------



 



  (ii)   Without limiting any other provision of Paragraph 2(a) or Paragraph 10
of the Agreement, in respect of Party X:



  (a)   the references to an analogous officer in Paragraph 2(a)(iii) and
(v) shall include a Konkursverwalter, a Vergleichsverwalter, a Verwalter under
Gesamtvollstreckungsordnung and an Insolvenzverwalter;     (b)   the reference
to any analogous proceeding in Paragraph 2(a)(iv) and (v) shall include a
Konkursverfahren, a Vergleichsverfahren, a Gesamtvollstreckungsverfahren and an
Insolvenzverfahren;     (c)   an Event of Default shall for the purposes of
Paragraph 10 of the Agreement occur immediately, and without the need for the
service of a Default Notice, if an application is made for the institution of
Konkursverfahren, a Vergleichsverfahren, a Gesamtvollstreckungsverfahren or an
Insolvenzverfahren or measures are taken pursuant to § 46a para. 1 of the German
Banking Act (Kreditwesengesetz) or pursuant to § 89 para. 1 of the German
Insurance Supervision Act (Versicherungsaufsichtsgesetz).

FINLAND



(G)   This paragraph shall apply where Party X is incorporated or organized
under the laws of Finland or a branch established or located in Finland of a
company incorporated or organized outside Finland:



    “In respect of Party X -



  (a)(i)   the passing of a resolution for the filing of an application for the
institution of reorganization proceedings under the Act on Company
Reorganization; and     (a)(ii)   the filing of an application for the
institution of reorganization proceedings under the Act on Company
Reorganization         shall constitute an Act of Insolvency;     (b)   without
limiting paragraph 10 of the Agreement, the occurrence of any Act of Insolvency
referred to in paragraph G (a) above shall constitute an immediate Event of
Default and the service of a Default Notice shall not be necessary.”

LUXEMBOURG



(H)   This paragraph shall apply where Party X is a company established under
the laws of Luxembourg or a branch established or located in Luxembourg of a
company established outside Luxembourg:



    “Without limiting the provisions of paragraph 2 of the Agreement, the case
of Party X, the reference in paragraphs 2(a)(iii) and (v) to any trustee,
administrator or liquidator or analogous officer shall include:



  (i)   any commissaire de surveillance appointed in the course of the
admittance of such party to the regime of a sursis de paiement et gestion
contrôlée under article 60 of the law of 5th April, 1993 on the financial sector
or article 56 of the law of 6th December, 1991 on the insurance sector; and    
(ii)   any commissaire appointed in the course of the admittance of such party
to the regime of a gestion contrôlée et sursis de paiement under the Grand-Ducal
decree of 24th May, 1935.”

NEW ZEALAND



(I)   This paragraph shall apply where Party X is a company incorporated or
registered in New Zealand under the Companies Act 1993 ( The “Companies Act”) or
a body corporate registered as an “overseas company” under the Companies Act or
a corporation incorporated or formed under the laws of another jurisdiction with
a branch or branches located in New Zealand but not registered as an “overseas
company” under the Companies Act:

42



--------------------------------------------------------------------------------



 



  (a)   In the definition of “Act of Insolvency” in paragraph 2(a), “or” is
inserted after paragraph 2(a)(vi) and a new paragraph 2(a)(vii) is inserted as
follows:



  “(vii)   it becoming subject to a recommendation made by the Securities
Commission or the Reserve Bank of New Zealand to the relevant Minister
supporting the appointment of a statutory manager;”



  (b)   In paragraph 10(a)(iv), after “proceeding” in the second line, the
following is inserted:         “, a recommendation supporting the appointment of
a statutory manager”.”

SOUTH AFRICA



(J)   This paragraph shall apply where Party X is a company incorporated or
organized under the laws of South Africa or a branch established or located in
South Africa of a company incorporated or organized outside South Africa:



  (i)   Without limiting any other provision of a paragraph 2(a) or paragraph 10
of the Agreement, in the case of Party X:



  (a)   for the purposes of paragraph 2(a)(i), the reference to a
reorganization, arrangement or composition with creditors shall include any
reorganization, arrangement, compromise or composition with creditors or any
class of creditors;     (b)   the reference in paragraph 2(a)(iv) to the
presentation or filing of any petition shall include any issuing of or
application for a petition and the reference to analogous proceeding shall
include the provisional or final bankruptcy, winding-up or insolvency,
curatorship under Banks Act, 1990 and any compromise or judicial management
(whether provisional or final);     (c)   the reference to any analogous officer
in paragraph 2(a)(v) shall include a judicial manager or curator; and     (d)  
for the purposes of paragraph 10(a)(iv), if an Act of Insolvency occurs which is
the presentation of a petition for winding-up or any analogous proceeding
(including curatorship under Banks Act, 1990) or the appointment of a liquidator
or analogous officer of the Defaulting Party, the non-Defaulting Party shall be
required to serve a Default Notice on the Defaulting Party.



  (ii)   Without limiting any other provision of paragraph 6 of the Agreement,
in the case of Party X;



  (a)   any reference in paragraph 6(f) to all right, title and interest in and
to Securities shall include ownership of Securities; and     (b)   it is the
intention of the parties that this Agreement will provide for the delivery of
Securities on a future date. Accordingly, if in respect of any Transaction, the
date referred to in the Confirmation as the Purchase Date is the same date as
the date of the Confirmation, then, notwithstanding anything to the contrary in
the Agreement or the Confirmation, the Purchase Date in respect of that
Transaction shall be the first Business Day after the date of the Confirmation.”

SWEDEN



(K)   This paragraph shall apply where Party X is a limited liability company
incorporated under the laws of Sweden:



    For the avoidance of doubt, and without limiting any other provision of
paragraph 2(a) or paragraph 10 of this Agreement, in respect of Party X:



  (i)   the reference to “a liquidator or analogous officer” in paragraph
2(a)(iii) and (v) shall include a konkursförvaltare appointed under Swedish law;
and

43



--------------------------------------------------------------------------------



 



  (ii)   an Event of Default shall accordingly, for the purposes of paragraph 10
of the Agreement be deemed to occur immediately, and without the service of a
Default Notice, upon the appointment of a konkursförvaltare.”

SWITZERLAND



(L)   This paragraph shall apply where Party X is incorporated and organized
under the Laws of Switzerland or a branch established or located in Switzerland
of a company incorporated or organized outside Switzerland:



    “In respect of Party X:



  (i)   the adjudication of bankruptcy (“Konkurseröffnung”) shall constitute an
Act of Insolvency;     (ii)   without limiting paragraph 10(a)(iv) of the
Agreement, the occurrence of any Act of Insolvency referred to in sub-paragraph
(i) above shall constitute and immediate Event of Default and the service of
written notice shall not be necessary.”

     
CITIGROUP GLOBAL MARKETS INC.
AS AGENT FOR CITIGROUP GLOBAL
MARKETS LIMITED
  CAPITALSOURCE FINANCE LLC
 
   
By: /s/ BARRIE L. RINGELHEIM
  By: /s/ STEVEN A MUSELES

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Name: Barrie L. Ringelheim
  Name: Steven A. Museles
Title: Managing Director
  Title: Senior Vice President

44